Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.527 Page 1 of 78



                      UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF MICHIGAN
                              Southern Division

   TROY WILLIAM TINGLEY

                       Plaintiff,
                                            Case No. 1:20-cv-00094

   Vs                                       Honorable Janet T. Neff

                                            Magistrate Salley J. Berens


   STATE OF MIGHIGAN, et al

                       Defendants


   CHRISTOPHER M. WIRTH (P70174)            NEIL A. GIOVANATTI (P82305)
   Attorney for Plaintiff                   Cassandra Drysdale-Crown (P64108)
   CORE LEGAL PLC                           Assistant Attorneys General
   250 Monroe Avenue NW, Suite 400          Attorneys for State Defendants
   Grand Rapids, MI 49503                   Health, Education, & Family Service
   D: (616) 855-2145                        Division
   F: (616) 879-0400                        PO Box 30758
   CWirth@CoreLegalPLC.com                  Lansing, MI 48909
                                            (517) 335-7603
                                            giovanattin@michigan.gov
   DAN E. BYLENGA (P32154)                  drsydalecrown@michigan.gov
   Attorneys for YWCA Defendants
   Chase Bylenga Hulst PC
   25 Division Ave S Ste 500                NICOLE LUSTER
   Grand Rapids, MI 49503                   Defendant
   (616) 608-3061                           Pro Se
   dan@chasebylenga.com
                                            CINDY L. SHACKLETON
                                            Defendant
                                            Pro Se


                  AMENDED COMPLAINT AND JURY DEMAND




                                      1
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.528 Page 2 of 78



                                         COMPLAINT

   Plaintiff states:

                                JURISDICTION AND VENUE

       1. This action arises under 42 U.S.C. § 1983 and 42 U.S.C. § 1985. Jurisdiction is

   conferred by 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

       1. All of the parties are, or at all relevant times were, located in the State of

   Michigan and within the Federal Court’s Western District of Michigan, Southern

   Division. The acts complained of arose in the Western District of Michigan, in the

   counties of Kent and Ingham. Venue in the Western District, Southern Division is proper

   pursuant to 28 U.S.C. § 1391 and local court rule.

                                          PLAINTIFF

       2. Plaintiff TROY WILLIAM TINGLEY is the legal parent of two minor children

   and a United States citizen residing in the Township of Ada, Michigan, County of Kent.

       3. Plaintiff is the legal father of a son (date of birth 07/08/2003) and a daughter (date

   of birth 05/08/2007).

       4. Plaintiff and the children’s mother divorced in 2010 and are subject to custody,

   parenting time and child support orders regarding these children in Case Number 13-

   05831-DM, 17th Circuit Court for the County of Kent, before the Honorable Kathleen

   Feeney (the “Custody Case”).

       5. At all times relevant to this lawsuit, Plaintiff and the children’s mother have

   shared joint custody of the children, and Plaintiff has had an order of parenting time

   pursuant to which the children were in his care approximately 40-percent of the time.




                                                2
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.529 Page 3 of 78



      6. For the past two years, Plaintiff’s son has been in his care 100-percent of the time

   following yet another instance of assault between the child and the child’s mother.

      7. Plaintiff was deprived of his rights, privileges or immunities secured by the

   Constitution or laws of the United States, or the State of Michigan, due to the conduct of

   the Defendants.

      8. Plaintiff had and has a fundamental, Constitutional right to make decisions

   concerning the care, custody, and control of his children. Meyer v Nebraska, 262 US 390,

   399-400; 43 S Ct 625; 67 L Ed 1042 (1923). The right to parent one’s children is

   “essential to the orderly pursuit of happiness by free men,” Id at 399, and “is perhaps the

   oldest of the fundamental liberty interests,” Troxel v Granville, 530 US 57, 65; 120 S Ct

   2054; 147 L Ed 2d 49 (2000). The right is an expression of the importance of the familial

   relationship and “stems from the emotional attachments that derive from the intimacy of

   daily association” between child and parent. Smith v Org of Foster Families for Equality

   & Reform, 431 US 816, 844; 97 S Ct 2094; 53 L Ed 2d 14 (1977).”

      9. Further Plaintiff had and has a fundamental, Constitutional right to free speech

   and assembly. U.S. Const. amend. 1.

      10. Plaintiff had and has a fundamental, Constitutional right to fair and equal

   treatment guaranteed and protected by the Equal Protection Clause of the Fourteenth

   Amendment. U.S. Const. amend. 14.

      11. Plaintiff was deprived of all of the foregoing rights by Defendants.

      12. Plaintiff was deprived by Defendants of his rights protected in the substantive

   component of the Due Process Clause of the Fourteenth Amendment.

                                       DEFENDANTS



                                               3
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.530 Page 4 of 78



      13. The term “Defendant” or “Defendants” refers to all Defendants named herein,

   jointly and severally, unless otherwise stated.

      14. Upon information and belief, each of the Defendants are responsible, negligently,

   intentionally and/or in some actionable manner, for the events and happenings referred to

   herein, and caused or continue to cause injuries and damages legally thereby to Plaintiff,

   as alleged, either through each Defendant's own conduct or through the conduct of their

   agents, servants or employees, or due to the ownership, maintenance or control of the

   instrumentality causing injury, or acting in concert, or in some other actionable manner.

      15. The Michigan Department of Health and Human Services (“MDHHS”) is the

   subdivision of the State of Michigan tasked with assuring that all services and programs

   provided through the Michigan Children Service’s Agency specifically, and child welfare

   in Michigan generally, operate in conformity with constitutional, statutory, and

   regulatory requirements. MDHHS is not named a defendant by Plaintiff.

      16. The Kent County Department of Health and Human Services (Kent County –

   MDHHS) is a political subdivision of MDHHS tasked with assuring that all services and

   programs provided through MDHHS within Kent County operate in conformity with

   constitutional, statutory, and regulatory requirements. Kent County – MDHHS is not

   named a defendant by Plaintiff.

      17. Michigan’s     Statewide    Automated      Child   Welfare   Information    System

   (MiSACWIS) is the computer system that MDHHS employees use to track child welfare

   cases in the State of Michigan. MiSACWIS is not named a defendant by Plaintiff.

      18. Defendant ROBERT GORDON is or was the Director of MDHHS and is sued in

   his personal and official capacity. Director Gordon is or was responsible for



                                                 4
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.531 Page 5 of 78



   administering all MDHHS programs, including the direct selection, development and

   oversight of MiSACWIS, and assuring that all services and programs operate in

   conformity with constitutional, statutory, and regulatory requirements. Director Gordon

   maintains or maintained his principal office at the MDHHS, 235 S. Grand Avenue,

   Lansing, Michigan 48909, County of Ingham.

      19. Defendant HERMAN McCALL is or was the Executive Director of the Michigan

   Children’s Services Agency. Dr. McCall is sued in his personal and official capacity.

   Dr. McCall reports or reported directly to the director of MDHHS and has or had overall

   operational responsibility for Michigan’s Children’s Services Agency, including the

   direct selection, development and oversight of MiSACWIS. Dr. McCall maintains or

   maintained his principal office at the MDHHS, 235 S. Grand Avenue, Lansing, Michigan

   48909, County of Ingham.

      20. Defendant JOOYEUN CHANG is the senior deputy director of the Children's

   Services Agency at the Michigan Department of Health and Human Services. Deputy

   Director Chang is sued in her personal and official capacity. Deputy Director Chang

   reports directly to the executive director of MDHHS and has overall operational

   responsibility for Michigan’s Children’s Services Agency, including the direct selection,

   development and oversight of MiSACWIS.          Deputy Director Chang maintains her

   principal office at the MDHHS, 235 S. Grand Avenue, Lansing, Michigan 48909, County

   of Ingham.

      21. Defendant TRACEY FOUNTAIN is or was the Director of Kent County -

   MDHHS. Director Fountain is sued in her personal and official capacity. Director

   Fountain reports directly to Deputy Director Chang and has overall operational



                                              5
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.532 Page 6 of 78



   responsibility for Kent County – MDHHS. Director Fountain maintains her principal

   office at Kent County – MDHHS, 121 Franklin Street, S.E., Suite 200, Grand Rapids, MI

   49507, County of Kent.

      22. Defendant SAVATOR SELDEN-JOHNSON is or was the Child Welfare Director

   for Kent County - MDHHS. Director Selden-Johnson is sued in her individual and

   official capacity. Director Selden-Johnson reports directly to Director Fountain and has

   day-to-day management responsibility for Kent County – MDHHS Child Welfare.

   Director Selden-Johnson maintains her principal office at Kent County – MDHHS, 121

   Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

      23. Defendant SCOTT ORR is Supervisor of Child Protective Services for Kent

   County – MDHHS.        Supervisor Orr is sued in his individual and official capacity.

   Supervisor Orr reports directly to Director Selden-Johnson and has day-to-day

   supervision responsibility for the Child Protective Services division of the Kent County –

   MDHHS. Supervisor Orr maintains his principal office at Kent County – MDHHS, 121

   Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

      24. Defendant NYELA BOLDEN is or was a Kent County – MDHHS Child

   Protective Services Ongoing Supervisor. Supervisor Bolden is sued in her individual and

   official capacity. Supervisor Bolden reports directly to Supervisor Orr and is or was a

   supervisor responsible for the supervision of Defendant Daniel Kuchan. Supervisor

   Bolden maintained her principal office at Kent County – MDHHS, 121 Franklin Street,

   S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

      25. Defendant JEREMY NOVOSAD is a Kent County – MDHHS Child Protective

   Services Ongoing Supervisor. Supervisor Novosad is sued in his individual and official



                                               6
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.533 Page 7 of 78



   capacity. Supervisor Novosad reports directly to Supervisor Orr and is or was a

   supervisor responsible for the supervision of Defendant Daniel Kuchan. Supervisor

   Novosad maintains his principal office at Kent County – MDHHS, 121 Franklin Street,

   S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

      26. Defendant MATT KUZMA is a Kent County – MDHHS Child Protective

   Services Ongoing Supervisor. Supervisor Kuzma is sued in his individual and official

   capacity. Supervisor Kuzma reports directly to Supervisor Orr and is or was a supervisor

   who was directly responsible for the supervision of Defendant Nicole Luster. Supervisor

   Kuzma maintains his principal office at Kent County – MDHHS, 121 Franklin Street,

   S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

      27. Defendant CINDY L. SHACKLETON is or was a Kent County – MDHHS Child

   Protective Services Ongoing Supervisor. Supervisor Shackleton is sued in her individual

   and official capacity. Supervisor Shackleton reports directly to Supervisor Orr and is or

   was a supervisor who was directly responsible for the supervision of Defendant Nicole

   Luster. Supervisor Shackleton maintains her principal office at Kent County – MDHHS,

   121 Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

      28. Defendant KERI DESMARAIS is a Kent County – MDHHS Child Protective

   Services Ongoing Supervisor. Supervisor Desmarais is sued in her individual and official

   capacity. Supervisor Desmarais reports directly to Supervisor Orr and is or was a

   supervisor who was directly responsible for the supervision of Defendants Nicole Luster

   and Shelbie Williams. Supervisor Desmarais maintains her principal office at Kent

   County – MDHHS, 121 Franklin Street, S.E., Suite 200, Grand Rapids, MI 49507,

   County of Kent.



                                              7
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.534 Page 8 of 78



      29. Defendant DANIEL KUCHAN is a Child Protective Services caseworker for the

   Kent County – MDHHS. Mr. Kuchan is sued in his individual and official capacity. Mr.

   Kuchan was or is a caseworker for Kent County – MDHHS. Mr. Kuchan maintains his

   principal office at Kent County – MDHHS, 121 Franklin Street, S.E., Suite 200, Grand

   Rapids, MI 49507, County of Kent.

      30. Defendant NICOLE LUSTER is or was a Child Protective Services caseworker

   for the Kent County – MDHHS. Ms. Luster is sued in her individual and professional

   capacity. At all times relevant to this action, Ms. Luster maintained her principal office

   at Kent County – MDHHS, 121 Franklin Street, S.E., Suite 200, Grand Rapids, MI

   49507, County of Kent.

      31. Defendant SHELBIE WILLIAMS is a Child Protective Services caseworker for

   the Kent County – MDHHS. Ms. Williams is sued in her individual and professional

   capacity. Ms. Williams was or is a caseworker for the Kent County – MDHHS. Ms.

   Williams maintains her principal office at Kent County – MDHHS, 121 Franklin Street,

   S.E., Suite 200, Grand Rapids, MI 49507, County of Kent.

      32. Defendant YWCA WEST CENTRAL MICHIGAN (YWCA) is an agent and/or

   contractor of MDHHS or Kent County - MDHHS who acted as its agent in connection

   with the circumstances of this lawsuit. The YWCA is a non-governmental entity acting

   under color of law pursuant to its contract with MDHHS or Kent County – MDHHS.

   The agent maintains its principal office at 25 Sheldon Boulevard, SE, Grand Rapids, MI

   49503, County of Kent.

      33. Defendant RUTHIE PAULSON is or was the Safe Connections Program Manager

   for Defendant YWCA West Central Michigan. Ms. Paulson is sued in her individual and



                                               8
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.535 Page 9 of 78



   professional capacity.   Ms. Paulson maintains her principal office at 25 Sheldon

   Boulevard, SE, Grand Rapids, MI 49503, County of Kent.

      34. Defendant JOHN DOE I represents the employees of the State of Michigan or

   Kent County who had additional supervisory or professional responsibilities for

   Defendant Daniel Kuchan but are unknown to Plaintiff at this time. Plaintiff will amend

   this complaint when such individuals are identified.

      35. Defendant JOHN DOE II represents the employees of the State of Michigan or

   Kent County who had additional supervisory or professional responsibilities for

   Defendant Nicole Luster but are unknown to Plaintiff at this time. Plaintiff will amend

   this complaint when such individuals are identified.

      36. Defendant JOHN DOE III represents the employees of the State of Michigan or

   Kent County who had additional supervisory or professional responsibilities for

   Defendant Shelbie Williams but are unknown to Plaintiff at this time. Plaintiff will

   amend this complaint when such individuals are identified.

      37. Defendant JOHN DOE IV represents all agencies and contractors of the State of

   Michigan or Kent County who acted as agents of the State of Michigan or Kent County in

   connection with the circumstances of this lawsuit but are unknown to Plaintiff at this

   time. Plaintiff will amend this complaint when such individuals are identified.

      38. Defendant JOHN DOE V represents the employees of the State of Michigan or

   Kent County who were executive staff for MDHHS or Kent County – MDHHS at any

   time relevant to the allegations in this lawsuit but were subsequently replaced when the

   executive administration transferred from Governor Rick Snyder to Governor Gretchen

   Whitmer. Plaintiff will amend this complaint when such individuals are identified.



                                               9
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.536 Page 10 of 78



        39. The Defendants acted individually and jointly under color of law to deprive

   Plaintiff of his civil rights. Because they acted knowingly, recklessly and in disregard of

   well-established law, with no objectively reasonable basis for their actions, they do not

   have qualified immunity from damages under the standards set forth by the United States

   Supreme Court, the Sixth Circuit and this Court.

        40. The Defendants’ conduct is an ongoing series of acts and failures to act causing

   irreparable harm to Plaintiff.

                                             FACTS

   I.        KCPS involvement.

        41. Each and every allegation of the Complaint is incorporated as if fully set forth

   herein.

        42. Plaintiff and the children’s mother divorced in 2010 in Oakland County.

        43. The Custody Case was transferred to Kent County in 2013.

        44. Child Protective Services in Kent County (“KCPS”), a division within Kent

   County – MDHHS, first opened an investigation involving these children in July 2013

   following a complaint that the children’s mother was using excessive discipline with their

   son, then 10-years old.

        45. The boy reported that his mother disciplined him by hitting him with a belt.

        46. The boy also reported that his mother had tried to suffocate him by forcing his

   head into a pillow.

        47. He reported that he managed to escape his mother by flailing his arms and trying

   to scratch her.




                                                10
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.537 Page 11 of 78



       48. He also reported that his mother took him to his maternal-grandfather’s house,

   where the grandfather used his fist to punch/push him onto the couch and then beat him

   across the lower back when he got off the couch.

       49. The boy also reported witnessing the mother and the grandfather in a verbal and

   physical altercation while at that house that involved the grandfather grabbing the mother

   by the arm and the mother hitting and scratching the grandfather.

       50. On or about November 22, 2015, the boy reported that he had to lock himself in

   the bathroom of the mother’s home to escape her abuse.

       51. She kicked in the door.

       52. The boy managed to evade her and then ran away from home.

       53. KCPS was made aware of same.

       54. On or about November 27, 2015 an investigation was opened by KCPS

   concerning the mother and the children.

       55. The investigation was in response to a disclosure by the boy, then 12-years old,

   that the mother had physically abused him by repeatedly striking him, including blows to

   the face.

       56. Plaintiff’s son was seen for his injuries -- which included bruising to his face, eye

   and arm -- by urgent care doctor, Linda VandenBosch, M.D. of Spectrum Health in

   Grand Rapids, Michigan.

       57. The boy described to Dr. VandenBosch physical abuse by his mother consistent

   with his injuries.

       58. The boy made such disclosures in the course of his medical treatment.




                                                11
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.538 Page 12 of 78



      59. Dr. VandenBosch did not identify any reason to believe his statement was false,

   coached or coerced, or inconsistent with his presenting injuries.

      60. Dr. VandenBosch, as a mandatory reporter, reported to KCPS central intake that

   the boy had been the victim of non-accidental pediatric abuse.

      61. She filed a Form 3200 by fax, which is the form and process used by a physician

   to report suspected child abuse to MDHHS.

      62. Dr. VandenBosch testified to the foregoing allegations 57 through 62 in her

   testimony in the Custody Case.

      63. Well established MDHHS investigative policy requires that MDHHS employees

   make contact with a reporting physician as the reporting individual.

      64. No one from MDHHS has ever spoken with Dr. VandenBosch regarding the

   boy’s injuries or his disclosure about the abuse from his mother.

      65. When a report of suspected child abuse is received by MDHHS, the investigation

   is generally referred to an on-call investigator because MDHHS is required to make

   contact with the alleged victim within 24-hours.

      66. The ongoing investigation is then transferred from the on-call worker to the

   investigator who is assigned to the case.

      67. KCPS investigator Kaley Dzwonkowski was the initial on-call investigator who

   responded to Dr. VandenBosch’s report of child abuse.

      68. Ms. Dzwonkowski spoke with the victim (Plaintiff’s son) and his sister

   (Plaintiff’s daughter).

      69. Ms. Dzwonkowski reported after meeting face-to-face with Plaintiff’s son that:

      “Various facial bruises were observed and were photographed. There was a bruise
      on his left cheek, a bruise under his right eye and a slight bruise/bump on his

                                               12
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.539 Page 13 of 78



      forehead. There was also a bruise on each arm. [The boy] was able to demonstrate
      an understanding of the forensic rule protocol through answering a series of sample
      questions correctly…[the boy] stated that the rules at his mom’s house are that he
      has to listen and he cannot be on the iphone after 9:30. If he breaks the rules his
      mom will hit him by punching, smacking or kicking him and the only time he feels
      safe at home is when he has company, however, after his company leaves, he has no
      idea what his mom is going to do with him…”

      “When asked allegation specific questions, [the boy] reported that on Thanksgiving
      he and his sister and mom were planning on going to his maternal aunt’s home and
      were waiting on their mom to finish getting ready and he and [his sister] were play-
      fighting. [His sister] hit him relatively hard and he started chasing after her. His
      mom got mad and started chasing after him because she thought he was going to hit
      her. [The boy] indicated that he jumped into his bed to keep himself safe and as he
      was jumping in the bed he hit his cheek on the bed post and then hid under the sheets
      and closed his eyes while his mom started beating on him. [The boy] stated that his
      mom told him to stay in his room and he and his sister started arguing again and his
      mom came at him again and he jumped back into bed and she was trapping him
      under his sheets. [The boy] stated that when he finally lifted his head up, his mom hit
      him in the eye with the bottom of her palm and his vision got blurry and she kept
      hitting and kicking him until she finally stopped. [The boy] stated that when they got
      to his aunt’s house, his mom blamed everything on him and stated that he lost control
      and she was trying to calm him down.”

      “[The boy] stated that his mom has attacked him in the past and it will sometimes
      happen out of nowhere. [The boy] reported that he is scared about her finding out
      that he told because his punishment generally gets worse whenever she finds out that
      he has told someone what she does to him. [The boy] indicated that he can sometimes
      speak with the school counselor [redacted], but his mom hit him the last time [the
      school counselor] called her. [The boy] stated his mom will also hit his sister, but not
      as often and not as hard. [The boy] reported that this past Sunday, his mom told him
      that she was going to ‘cut his throat and no one would know he was dead and she
      would let him slowly bleed out’ so he got scared and ran away to a neighbor down
      the street to call his dad. His dad did not answer the phone so he went back home and
      his [sic] [the boy] reported that the only person he feels safe with is his dad.”

      70. Ms. Dzwonkowski reported after meeting face-to-face with the sister that:

       “…[the sister] was able to demonstrate an understanding of the forensic rule
       protocol through answering a series of sample questions correctly…[The sister]
       reported that she did not know what she liked about her mom and dislikes when her
       mom hits them, calls them names and flips them off. [The sister] stated that her
       favorite thing about her dad is that he never spanks her or her brother and she does
       not have anything she dislikes about him. [The sister] reported that at her mom’s
       house she has to treat her with respect and she is not allowed to fight and when she
       gets in trouble, her mom will hurt her/spank her with her hand, belt or back of the
       brush, and/or call her names (fucker, motherfucker, bitch, cunt and asshole).”

                                              13
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.540 Page 14 of 78




       “[The sister] stated that at her dad’s she just has to respect him, do her chores and
       do her homework and if she breaks a rule her dad will only yell.”

       “When asked investigation specific questions, [The sister] stated that she
       accidentally hit [the boy] while they were play fighting and he started chasing her.
       Her mom ran after him because she thought that he was going to hurt her and he ran
       upstairs to his room and she ran into her mom’s room. [The sister] reported that
       [the boy] started covering his face and their mom kept hitting him. [The sister]
       indicated that [the boy] told their family what happened and their mom lied and
       blamed everything on him. [The sister] reported that their mom lies a lot and she has
       hit her before and left marks. [The sister] stated that she tells her dad whenever this
       happens and only feels safe at his house.”

      71. The investigation was transferred from Ms. Dzwonkowski to Defendant Daniel

   Kuchan on or about November 30, 2015.

      72. Ms. Dzwonkowski had the investigation for less than 72-hours and managed to

   interview both children.

      73. Defendant Kuchan, and his supervisor Defendant Nyela Bolden, had the

   investigation for more than 3-months but never spoke with Dr. VandenBosch.

      74. Defendant Kuchan testified in the Custody Case that “the bare minimum” for his

   job responsibilities when conducting an investigation is to interview collateral contacts.

      75. Defendant Kuchan did not meet “the bare minimum”

      76. Defendant Kuchan testified that the reason he was not diligent in contacting Dr.

   VandenBosch was because “…she’s not Dr. Simms of the Child Protection Team who

   can provide any forensic knowledge about [the boy’s] injuries that occurred.”

      77. MDHHS policy specifically provides for a forensic child abuse medical exam

   when physical abuse is suspected.

      78. Dr. N. Debra Simms at the Helen Devos Children’s Hospital is the primary

   pediatric forensic child abuse expert that is used by KCPS for such exams.



                                               14
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.541 Page 15 of 78



      79. Defendants Kuchan and Bolden never made the referral for a forensic child abuse

   medical exam.

      80. Defendant Kuchan and Bolden never sought consent from the parents to conduct a

   forensic child abuse medical exam.

      81. But Defendant Kuchan contacted the child’s general pediatrician, Dr. Ellen

   Kruggel.

      82. Dr. Kruggel is not a forensic pediatric abuse specialist like Dr. Simms.

      83. Dr. Kruggel did not examine the boy at any time relevant to his injuries like Dr.

   VandenBosch.

      84. Dr. Kruggel was not qualified to opine on the boy’s injuries, which she never saw.

      85. Nevertheless, Dr. Kruggel had just noted in the boy’s medical charts on

   September 29, 2015 (less than two months before the investigation) that the boy reported

   to her being afraid of the physical punishment he gets at the mother’s house.

      86. Defendants Kuchan and Bolden ignored that report, and made no mention of the

   boy’s concerns in their investigation.

      87. Defendants Kuchan and Bolden were not qualified to opine on the boy’s injuries.

      88. Defendants Kuchan and Bolden never made contact with Officer Schaaf of the

   Kentwood Police Department.

      89. Officer Schaaf was the first law enforcement office to interview the boy, and had

   a video recording of the interview.

      90. Defendants Kuchan and Bolden never spoke with Officer Schaaf and never

   reviewed the video.




                                               15
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.542 Page 16 of 78



      91. Defendant Kuchan, together with a detective from the Kentwood Police

   Department, interviewed Plaintiff’s son at his school on December 1, 2015.

      92. Defendant Kuchan’s report of the boy’s statements is identical to his disclosures

   to Ms. Dzwonkowski.

      93. The boy told Defendant Kuchan that he told his maternal family that his mother

   had caused his injuries but that his mother told everyone that he and his sister were just

   fooling around.

      94. None of the maternal family were present when the abuse occurred.

      95. Nevertheless, Defendant Kuchan took the time to interview each member of the

   maternal family – but not Dr. VandenBosch and not Officer Schaaf.

      96. On December 3, 2015, Defendant Kuchan, together again with the detective,

   interviewed Plaintiff’s daughter at her school.

      97. Defendant Kuchan’s report of the girl’s statements is identical to her disclosures

   to Ms. Dzwonkowski.

      98. Defendant Kuchan testified in the Custody Case as follows:

      Question from Counsel:.            As part of your job responsibilities, do you
                                         document the contacts that you have with the
                                         parties, children, and any collateral contacts?
      Answer from Kuchan:                Yes.
      Q:                                 And is that done contemporaneously with the actual
                                         contact?
      A:                                 Yes.
      Q:                                 Are your recordkeeping practices consistent with
                                         the [MDHHS] policies?
      A:                                 Yes.


      99. But in fact, Defendant Kuchan had destroyed all of his notes that he took of those

   interviews at the time.



                                               16
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.543 Page 17 of 78



      100.          He testified to same in the Custody Case 10-months after his original

   testimony.

      101.          MDHHS policy is and was to preserve such notes.

      102.          The Model Forensic Interview Protocol (“Forensic Protocol”) is the

   product of the Michigan Governor’s Task Force On Child Abuse and Neglect.

      103.          The Forensic Protocol also directs keeping notes of forensic interviews

   with children, giving preference first to video and then audio recordings of such

   interviews if possible.

      104.          It was possible to video or audio record the interviews with the children at

   their schools.

      105.          Defendant Kuchan did not video or audio record the interviews of the

   children.

      106.          During the investigation, Defendant Kuchan listened to a recording of a

   conversation Plaintiff’s daughter had in which she said “[mom is] saying if [I] do that,

   I’m going to cut your throat open…That’s what she is saying…I’m just scared…That’s

   why I want to stay with you…I don’t want you to tell [mom] cause I know it’ll get

   worse…Have you told [mom] about the other stuff…Ok good.”

      107.          Defendant Kuchan and Bolden ignored the girl’s concerns.

      108.          On December 4, 2015, Defendants Kuchan and Bolden, discussed the case

   and determined there was no need for the children to be removed from the mother’s care,

   no need for the mother’s parenting time with the children to be supervised, and no need

   for court involvement.




                                                 17
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.544 Page 18 of 78



      109.           Defendant Kuchan cited “inconsistencies” in the boy’s statements as his

   rationale for not immediately substantiating the mother’s abuse.

      110.           There were no inconsistencies in the reported statements by Ms.

   Dzwonkowski, Defendant Kuchan or the detective.

      111.           Defendant Kuchan could not have known if there were inconsistencies

   between the statements made by the child to Dr. VandenBosch or Officer Schaaf because

   he never spoke with them.

      112.           Defendant Kuchan could not have known if there were inconsistencies in

   the statement video recorded by Officer Schaaf because he never reviewed it.

      113.           There were no inconsistencies.

      114.           To the extent there were inconsistencies in Defendant Kuchan’s method of

   interviewing the children, no one will ever know because Defendant Kuchan did not

   video or audio record the interviews, and he destroyed all of his notes of the interviews.

      115.           To the extent there were inconsistencies in Defendant Kuchan’s

   summaries of the children’s statements, no one will ever know because Defendant

   Kuchan did not video or audio record the interviews, and he destroyed all of his notes of

   the interviews.

      116.           When Defendants Kuchan and Luster failed to take action, Plaintiff’s

   counsel filed an emergency motion in the Custody Case to protect the children.

      117.           Defendant Kuchan participated in that hearing via telephone on December

   4, 2015.

      118.           In that hearing, Defendant Kuchan vaguely cited “inconsistencies” that did

   not exist. He gave no concrete examples.



                                                 18
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.545 Page 19 of 78



      119.        Despite that, the court ordered that the mother provide a list of individuals,

   at least one of whom must always be present to supervise whenever the children were in

   her care. That order was not rescinded until April of 2016.

      120.        The mother was ordered to maintain a log of who was supervising. That

   order was not rescinded until April of 2016.

      121.        The mother was further ordered not to the threaten the children and not to

   speak to the children about court, the investigation, etcetera.

      122.        She was also ordered to attend the Kent County Assisting Community

   Family Partnership and Parent Support Partners.

      123.        Defendants Kuchan and Bolden knew of each of these orders.

      124.        The mother violated each of those orders.

      125.        Defendants Kuchan and Bolden knew of those violations.

      126.        The mother punished the children for their disclosures.

      127.        The mother manipulated them to recant.

      128.        The children were then victims in at least three additional KCPS reports of

   child abuse caused by the mother.

      129.        Throughout the 2016 investigation of the mother, she was taking the

   children’s Iphones and cell phones away from them.

      130.        She did this so the children could not record her physical and verbal abuse,

   and so the children could not report out to Plaintiff, law enforcement or KCPS.

      131.        There were court orders and show causes in the Custody Case related to

   the mother’s tactics of taking the phones away from the children.




                                                19
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.546 Page 20 of 78



       132.          The mother called law enforcement three times against the boy during the

   investigation in order to deflect from her abusive conduct.

       133.          There were court orders in the Custody Case prohibiting the mother from

   calling law enforcement unless it was an actual emergency.

       134.          Meanwhile in January 2016, the Kentwood detective submitted the

   criminal investigation to the prosecuting authority for criminal charges.

       135.          The Kent County Prosecutor’s Office charged the mother with Child

   Abuse in the 3rd Degree, a 2-year felony under Michigan Codified Law 750.136b,

   Michigan Penal Code Act 328 of 1931 § 136b(5) and (6).1

       136.          On January 13, 2016, the mother received a letter from the prosecutor

   informing her of the charges.

       137.          She again punished the boy for having gotten her in trouble.

       138.          The boy called Plaintiff and reported the abuse.

       139.          Plaintiff reported the information to Defendant Kuchan.

       140.          Defendants Kuchan and Bolden did nothing.

       141.          On or about January 22, 2016, the mother pulled the boy out of school

   and, alone, took him to Big Rapids.

       142.          The mother was still under the December 4th court order that a supervisor

   be present when she was in contact with the children.




   1
     The Kent County Prosecutor’s Office routinely prosecutes cases of criminal child abuse and domestic
   assault, even when victims recant. But, ultimately the prosecutor stipulated to entry of an order of nolle
   proseque dismissing the felony child abuse case against the mother. The explanation provided to Plaintiff
   by the assistant prosecuting attorney, Kevin Bramble, was that it would be difficult to obtain a criminal jury
   conviction once defense counsel learned there was a record of Kent County - MDHHS not substantiating
   by preponderance of the evidence in its investigation of the mother; a lower burden of proof than the
   beyond a reasonable doubt standard required for the jury to return a criminal conviction.

                                                        20
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.547 Page 21 of 78



      143.        Plaintiff discovered that his son was taken from school by the mother and

   believed the daughter was also with her.

      144.        In fact, the mother had taken only the boy, presumably to have time alone

   with him to discuss the criminal charges and secure his recantation.

      145.        Plaintiff went to the Kentwood Police Department to ask for assistance on

   the parenting exchange.

      146.        Kentwood Police Department had been involved in several, prior

   parenting exchanges, so this was not out of the ordinary for these parents.

      147.        Meanwhile, the mother drove back to Kentwood and returned the boy to

   school 10-minutes before the end of the school day.

      148.        Plaintiff had no knowledge of the mother’s scheme at the time he went to

   the police department.

      149.        While at the police department, Plaintiff received a phone call from the

   school that the children had not been picked up.

      150.        The school attendance parapro, Angela Tweddole, later provided a letter

   memorializing what occurred next.

      151.        The letter stated that while she was on the phone with Plaintiff, the mother

   walked into the school alone to take the daughter. Plaintiff asked to speak with the

   mother, but the mother refused. Plaintiff informed Ms. Tweddole that he was at the

   Kentwood Police Department and asked that she convey to the mother to bring the

   children to him for the exchange. Ms. Tweddole informed the mother of this. The mother

   then took the children.




                                               21
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.548 Page 22 of 78



       152.        In fact, the mother did not meet Plaintiff for the exchange at the police

   department and, instead, fled with the children to Mecosta County.

       153.        At this point, law enforcement was aware that the mother (a) had pulled

   the boy out of school during the day; (b) did not meet Plaintiff to exchange the children

   safely at the police station; (c) was alone with children in violation of the December 4th

   supervision order; and (d) that there was a warrant for her arrest for felony child abuse

   charges involving one of the children as the victim.

       154.        The Kentwood Police Department made a request of the Mecosta County

   Sheriff’s Department to assist with the parenting exchange.

       155.        Plaintiff met the deputies in Mecosta County and the deputies transferred

   the children to his care.

       156.        The deputies then lawfully arrested the mother pursuant to the valid, court

   issued warrant for her arrest in the Kent County criminal child abuse case.

       157.        But, Defendants Kuchan and Bolden blamed Plaintiff for the mother’s

   arrest.

       158.        Defendants Kuchan and Bolden falsely reported that Plaintiff had

   intentionally set the mother up for arrest, had the mother arrested in view of the children,

   and that viewing the arrest emotionally harmed the children.

       159.        Defendant Kuchan and Bolden’s report is completely contrary to the

   arresting deputy’s report.

       160.        The arresting deputy, Deputy Haynes, reported that he and another deputy

   first made contact with the maternal-grandmother at her home. She invited them in to see

   the mother.    The Deputies informed the mother they were there to assist with the



                                               22
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.549 Page 23 of 78



   parenting exchange. The mother claimed that Plaintiff did not have parenting rights and

   that she had court documents in her car that she could retrieve, “which allowed her to exit

   the residence at which time we informed her of the warrant.” They then followed the

   mother into the residence so she could arrange for the children to go out to Plaintiff. “We

   observed the transfer of custody of the two children to [Plaintiff], [Plaintiff] then left the

   residence without incident.” After Plaintiff left the residence with the children, the

   Deputies then arrested the mother on the outstanding warrant out of the view of the

   children.

      161.        Defendants Kuchan and Bolden never spoke with the deputies.

      162.        The children did not witness the arrest.

      163.        The children were made aware of the arrest by the mother and MDHHS.

      164.        Ironically, it was the mother who was under court order in the Custody

   Case to not call law enforcement regarding Plaintiff or the children unless there was an

   actual, physical emergency.

      165.        The court, in the Custody Case, had admonished the mother for calling

   law enforcement 15 to 20 times for non-emergency matters, and had issued an order of

   show cause for mother’s violation of her order.

      166.        The court had issued such order because she was specifically concerned

   about the impact those interactions with law enforcement were having on the children.

      167.        Defendants Kuchan and Bolden incorporated false statements from the

   mother that she was the victim of domestic assault during the marriage in 2009 without

   investigating such claims.

      168.        Plaintiff and the mother lived in Wixom in 2009.



                                                23
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.550 Page 24 of 78



      169.        Wixom police had received 18 complaints from the mother during that

   time.

      170.        None of those complaints related to domestic violence, substance abuse or

   assault; instead those were complaints related to personal property disputes in the

   divorce.

      171.        Defendants Kuchan and Bolden were aware of the mother’s pattern of

   stating falsehoods, staging scenes and making false reports.

      172.        For example, after the 2010 divorce the Plaintiff and mother reconciled

   from the Fall of 2011 until Spring of 2013.          The mother denied this fact in her

   interrogatories, depositions, and trial testimony in the Custody Case.

      173.        Nevertheless, the court found, based upon a lengthy text message and

   email record between the parties, and 3-days of trial testimony that, in fact, Plaintiff and

   mother had reconciled for a considerable period of time contrary to mother’s assertion.

      174.        The mother had, during that period of reconciliation, and unknown to

   Plaintiff, maintained a relationship with another man who, ultimately, fathered a child

   with her.

      175.        Another example involves mother’s false affidavit on October 3, 2013 in

   order to obtain a Personal Protection Order against Plaintiff.

      176.        The court heard 3-days of testimony and reviewed surveillance video. The

   court found that the description of events varied from the surveillance video. The court

   also found that the mother had been sending numerous, intimate text messages to Plaintiff

   – again, contrary to her sworn testimony. The court rescinded the mother’s Personal

   Protection Order against Plaintiff.



                                                24
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.551 Page 25 of 78



       177.       Another example includes the mother staging a false report against

   Plaintiff of felonious assault on February 4, 2014.

       178.       The mother falsely reported to the Kentwood Police Department that

   Plaintiff had tried running her over with his vehicle.

       179.       Video footage and witness accounts showed that the mother stood in front

   of Plaintiff’s vehicle blocking his exit from a parking lot while on the phone with 9-1-1.

       180.       The children were present and she involved the children who were seen

   begging her to get out of the way.

       181.       Criminal charges against Plaintiff were denied by the prosecutor, and the

   mother was admonished for her behavior by the court.

       182.       These examples, and others, were supported by documents, video, audio,

   police reports, and court documents all provided to Defendants Kuchan and Bolden by

   Plaintiff.

       183.       But Defendant Kuchan had made up his mind regarding the mother in his

   first interview with her on November 30th without even doing the bare minimum of his

   investigation responsibilities.

       184.       On or about March 2, 2016, Defendants Kuchan and Bolden closed the

   physical abuse investigation of the mother as unsubstantiated -- citing no preponderance

   of the evidence for physical abuse.

       185.       Their decision was made even while the criminal case was still pending.

       186.       Their decision was made having never spoken with Dr. VandenBosch.

       187.       Their decision was inconsistent with the photographs of the boy’s injuries.




                                                25
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.552 Page 26 of 78



       188.       Their decision was inconsistent with the boy’s statements to Dr.

   VandenBosch.

       189.        Their decision was inconsistent with the children’s statements to the

   initial KCPS investigator, Kaley Dzwonkowski.

       190.       Their decision was inconsistent with the boy’s statements to Officer

   Schaaf.

       191.       Their decision was inconsistent with the children’s original statements to

   Defendant Kuchan and the detective -- prior to being returned to their mother’s care.

       192.       Their decision was inconsistent with past complaints of domestic violence

   between the mother and maternal-grandfather.

       193.       Their decision was inconsistent with the reports of the mother’s

   unpredictable, emotionally volatile, impulsive and aggressive behaviors.

       194.       Their decision was inconsistent with the mother’s violations of the orders

   in the Custody Case relating to their investigation.

       195.       Defendant Kuchan refused to review the information provided to him by

   Plaintiff.

       196.       Defendant Bolden signed off on Defendant Kuchan’s investigation

   without reviewing the investigation report, following up regarding collateral contacts, or

   reviewing the information provided to MDHHS by Plaintiff.

       197.       Instead, Defendants Kuchan and Bolden falsely accused Plaintiff of

   fabricating complaints against the mother to damage her character.




                                                26
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.553 Page 27 of 78



   I.        Plaintiff’s first expunged substantiation

        198.        Each and every allegation of the Complaint is incorporated as if fully set

   forth herein.

        199.        During the investigation of the mother, Defendants Kuchan and Bolden

   applied a double standard to their interactions with Plaintiff.

        200.        Plaintiff would later be told by Defendant Cindy Shackleton that this was

   because he was the father, not the mother of the children.

        201.        Defendants Kuchan and Bolden requested that Plaintiff submit to a

   psychological examination.

        202.        Defendants Kuchan and Bolden were already aware that Plaintiff, and the

   mother, during their divorce, had seen Dr. Priya Rao of the Northbrook Psychological

   Clinic.

        203.        Dr. Rao had served as a certified forensic psychologist for the State of

   Michigan Center for Forensic Psychiatry; as a Court Clinical Psychologist for the Third

   Circuit Court Clinic for Child Study; and interned in the Department of Psychiatry and

   Psychology at the Children’s Hospital in Detroit, Michigan.

        204.        Dr. Rao first worked with the family in 2009 prior to the divorce.

        205.        Dr. Rao had offered opinions in the Custody Case that she had no

   concerns regarding Plaintiff’s ability to parent but strong concerns regarding the mother.

        206.        In part, Dr. Rao’s concern was based upon a closed-head injury that

   mother sustained in a car accident that resulted in unpredictable, emotionally volatile,

   impulsive and aggressive behaviors.

        207.        Plaintiff provided this information to MDHHS.



                                                 27
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.554 Page 28 of 78



      208.        Defendants Kuchan and Bolden ignored it.

      209.        Despite this, Plaintiff voluntarily completed the MDHHS requested

   psychological evaluation on January 6, 2016.

      210.        Plaintiff was under no obligation to submit to Defendants Kuchan’s and

   Bolden’s request.

      211.        The result of the psychological examination raised no concerns regarding

   his capacity to parent and reported normal mental health.

      212.        Defendants Kuchan and Bolden then requested that the children receive

   psychological examinations.

      213.        As joint custodian, Plaintiff was under no obligation to allow his children

   to be examined.

      214.        In fact, the children previously had assessments and were being treated for

   same.

      215.        Plaintiff voluntarily agreed to the new assessments and cooperated with

   his children being examined.

      216.        Dr. William McInnis, a licensed Michigan psychologist, conducted the

   psychological examinations of both children.

      217.        When MDHHS refers a child or parent to a third party provider, or is

   involved in communications with a third party provider, the MDHHS employee will

   ordinarily send an investigation report, updated services plan, or other summary of the

   case to the third party provider for context.

      218.        Such reports contain the information as collected, processed and

   summarized by the MDHHS employee.



                                                   28
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.555 Page 29 of 78



      219.           Thus any error or bias contained in such report is passed along to the third

   party provider.

      220.           Dr. McInnis provided his written psychological evaluations of the children

   in March 2016.

      221.           At no point in his reports of the children did Dr. McInnis state that a

   pattern of physical or verbal acts or omissions on the part of Plaintiff caused the

   psychological or emotional injury/impairment to either child.

      222.           Nor did he report that Plaintiff posed a significant risk to the children of

   being psychologically or emotionally injured/impaired.

      223.           Dr. McInnis then testified in the Custody Case to his evaluations, reports

   and diagnoses.

      224.           Again, Dr. McInnis made no connection between the children’s diagnoses

   and acts or omissions by Plaintiff.

      225.           Nor did he testify that Plaintiff placed either child at a significant risk of

   being psychologically or emotionally injured/impaired.

      226.           To the extent that Dr. McInnis provided insights into the impact upon the

   children by their parents’ custody fight, he testified to it being an issue for both parents

   and recommended that both parents have some parental mediation sessions “because [he

   really felt] like if the parents are able to work through their differences that that’s going

   to help the kids greatly reduce their [stress].”

      227.           Other factors impacting the children’s behaviors and diagnoses were stress

   associated with school, peer stressors, their sibling dynamics, the dynamics of a younger




                                                  29
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.556 Page 30 of 78



   half-sibling and the father of that child, and the double-homicide that occurred in their

   mother’s neighborhood.

      228.        All of these factors were known to Defendants Kuchan and Bolden.

      229.        Defendants Kuchan and Bolden referred the children to therapy with Liz

   Hayes of Defendant YWCA.

      230.        The therapy with Ms. Hayes occurred with the children in their mother’s

   home, with the mother present in the home during the therapy.

      231.        Ms. Hayes did not report that the children’s issues were related to a pattern

   of physical or verbal acts or omissions on the part of Plaintiff beyond the stress of the

   Custody Case by both parents.

      232.        In fact, Ms. Hayes’s testimony was that the majority of the issues for the

   children were equated to school stresses, peer stresses, and their sibling dynamics.

      233.        Ms. Hayes testified that she had no safety concerns related to Plaintiff’s

   parenting of the children and, if she did, she would be required to report as a mandatory

   reporter.

      234.        On or about April 22, 2016, Defendants Kuchan and Bolden substantiated

   Plaintiff for mental injury and threatened harm to both children.

      235.        The substantiation was made without satisfying the unambiguous statutory

   and MDHHS policy bases for such substantiation.

      236.        The statutory and policy bases include the statutory definition of “child

   abuse” MCL 722.622(g); the policies contained in MDHHS PSM 711-5; and MDHHS

   PSM 711-4.




                                               30
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.557 Page 31 of 78



       237.          It also includes the Note to MDHSS PSM 711-5 which makes clear that

   “to make a finding of mental injury, a mental health practitioner must assess the child and

   either diagnose a psychological condition or determine that the child is at significant risk

   of being psychologically or emotionally injured/impaired.”

       238.          Defendant Nicole Luster later testified in the Custody Case that “mental

   injury is extremely difficult to substantiate”…”because it’s not a matter of

   preponderance of the evidence, but basically an expert, what an expert is stating, and I

   haven’t had any – I don’t recall any experts just stating or demonstrating that it was a

   mental injury like this.”

       239.          She also testified that when the case was transferred to her after

   substantiation, there was nothing she could do as the ongoing worker to change the

   substantiation.

       240.          Defendants Kuchan and Bolden ignored well established law and policy in

   substantiating Plaintiff.

       241.          Defendants Kuchan and Bolden ignored or mischaracterized the

   observations of the mental health professionals in reaching their decision to substantiate

   Plaintiff.

       242.          Defendant Kuchan and Bolden were not mental health practitioners under

   Michigan law or MDHHS policy.

       243.          Defendants Kuchan and Bolden held against Plaintiff the mother’s arrest

   in Mecosta County, despite the fact that it was the Sheriff’s Department who arrested her

   pursuant to a valid warrant issued by the court; and despite the fact it was the mother and

   MDHHS who informed the children of the her arrest.



                                                31
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.558 Page 32 of 78



      244.        Defendant Kuchan and Bolden falsely accused Plaintiff of misrepresenting

   the advice of MDHHS and the guardian ad litem when he attended the mother’s criminal

   arraignment.

      245.        Defendant Kuchan claimed that no one was asking for supervision, a no

   contact order, or the children to be out of the mother’s care.

      246.        But Ms. Dzwonkowski specifically emailed Plaintiff that:

          I emailed [the guardian ad litem] and let her know that I was the on-call
          worker and that the case is being assigned to an investigator. I informed
          her that it would be in the best interest of the children to remain in the
          [Plaintiff’s] custody until the investigation can be complete including
          notifying Kentwood Police Department and requesting a joint
          investigation.

      247.        And, the guardian ad litem messaged Plaintiff and the mother that:

          I have reviewed the initial police report and urgent care record
          concerning the alleged physical abuse of [the boy]. I have also been in
          communication with CPS concerning their ongoing investigation into the
          same and I would currently recommend and support a temporary order
          from Judge Feeney for extended parenting time with the children for
          [Plaintiff]. Once this matter is sorted out and investigated and follow up
          medical results are forthcoming, we can then move forward. I would
          further recommend that during this extended period of parenting time that
          [the mother] have supervised parenting time at Journeys or Safe
          Connection at the YWCA. This is for the protection of the children as well
          as the parties. I expect this recommendation to be submitted with the
          request and Petition to Judge Feeney for her review.

      248.        That is precisely what Plaintiff told the arraigning judge.

      249.        Defendant Kuchan and Bolden also claimed that a basis for the

   substantiation was that Plaintiff had refused services.

      250.        Defendant Kuchan’s own email exchange with Plaintiff was exactly

   opposite:

      Plaintiff’s email to Defendant Kuchan:



                                                32
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.559 Page 33 of 78



           Kaley & Dan,
           Afternoon, I was informed today that CPS has offered services for this
           situation and there was a claim that I denied the services offer of CPS to
           me. I am not aware of any offer during initial interview with Kaley or
           during the phone conversation with [Defendant Kuchan] that got cut off
           early by cellular signal and unable to reach by phone after the return call.
           Can you please assist me on the clarity of services that are offered and if
           either of you had shared with me?

       Defendant Kuchan’s reply:

           I have not provided you with information about services. You have not
           declined to participate in services during this investigation. I will be
           sending an email shortly with information attached.

       251.          Nevertheless, Plaintiff was placed on Michigan’s statewide Child Abuse

   and Neglect Central Registry by Defendants Kuchan and Bolden.

       252.          Defendant Jeremy Novosad then took over the review of the investigation

   and supervision of Defendant Kuchan from Nyela Bolden.

       253.          Plaintiff made Defendant Novosad aware of all the foregoing facts.

       254.          Defendant Novosad failed to act or correct the investigation.

       255.          The case was then transferred to KCPS caseworker Defendant Nicole

   Luster for ongoing services.

       256.          The case was discussed internally among Defendants Kuchan, Bolden,

   Novosad, Shackleton and Luster.

       257.          Defendant Luster never investigated any of the claims underlying the

   substantiation.

       258.          Defendant Shackleton never investigated any of the claims underlying the

   substantiation.

       259.          After approximately two-months, Defendant Luster closed the case related

   to Plaintiff’s substantiation.

                                                  33
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.560 Page 34 of 78



      260.         Despite closing the case, Defendant Luster renewed the referral for the

   children’s counseling with Liz Hayes at the YWCA due to the Custody Case.

      261.         Defendant Luster also referred the mother to Legal Aid of Western

   Michigan to provide free legal services in her battle against Plaintiff in the Custody Case;

   despite the fact that the mother previously retained private counsel to assist her.

      262.         In fact, in September 2016, Defendant Luster sat in the courtroom with the

   mother for 3-hours during a Custody Case proceeding as the mother’s support person.

      263.         MDHHS is a policy driven environment.

      264.         Defendant Luster testified to same.

      265.         MDHHS produces handbooks that each employee receives containing

   MDHHS policies.

      266.         Defendant Luster testified to same.

      267.         MDHHS provides memoranda, from time to time, for any policy changes

   or to clarify any policy for which it believes there could reasonably be ambiguity.

      268.         Kent County – MDHHS employees receive training from MDHHS at the

   time of hire.

      269.         Kent County – MDHHS employees receive in excess of 32-hours of

   MDHHS annual training.

      270.         Kent County – MDHHS employees receive a 2-hour MDHHS training

   session each Thursday afternoon.

      271.         Defendant Luster testified that she received all such training.

      272.         There is a handbook for the forensic interview protocol of a child that is

   provided by MDHHS to MDHHS employees.



                                                34
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.561 Page 35 of 78



      273.          Defendant Luster testified to same, and testified that she follows it.

      274.          The handbook specifically states that interviews (in order of possibility)

   should be video recorded, then audio recorded, and then written notes taken of each

   question asked and response given.

      275.          But, Defendant Luster testified that she does not do those things.

      276.          Defendants Bolden, Shackleton, Kuzma, Desmarais, Novosad, Orr,

   Fountain, and Selden-Johnson have or had a practice or pattern of instructing their

   employees not to follow the forensic interview protocol.

      277.          They instruct or instructed not to video record interviews, even if possible.

      278.          They instruct or instructed not to audio record interviews, even if possible.

      279.          They instructor instructed to destroy their contemporaneous written notes

   of interviews.

      280.          They instruct or instructed not to write down each question asked, and

   each answer given.

      281.          Plaintiff requested an administrative law proceeding to challenge the

   substantiation of mental injury and threatened harm, and to expunge the matter.

      282.          MDHHS policy requires that a parent receive an administrative hearing

   within a reasonable period following an expunction denial by MDHHS.

      283.          Defendants Novosad, Kuzma and Orr stonewalled Plaintiff’s request.

      284.          Defendants Novosad, Kuzma and Orr knew they had previously approved

   Defendant Kuchan’s report.

      285.          Defendant Kuchan testified to same in the Custody Case.




                                                  35
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.562 Page 36 of 78



      286.        Plaintiff finally received correspondence regarding his request for a formal

   hearing in March 2017.

      287.        Plaintiff did not, and could not, have known the extent of Defendants’

   conduct until March 2017 or after.

      288.        Defendant Kuchan did not testify in the Custody Case until March 2017.

      289.        Dr. McInnis did not testify in the Custody Case until March 2017.

      290.        Liz Hayes did not testify in the Custody Case until June 2017.

      291.        Defendant Luster did not testify in the Custody Case until July 2017.

      292.        Plaintiff contacted the Michigan Office of Children’s Ombudsman

   (“Ombudsman”).

      293.        The Ombudsman independently investigates complaints about children

   involved with MDHHS.

      294.        The Ombudsman informed Plaintiff that the MDHHS investigation did not

   support a substantiation for mental injury and threatened harm.

      295.        The Michigan Attorney General’s office became involved, reviewed the

   case materials, and advised MDHHS to stipulate to the expunction.

      296.        MDHHS reversed the substantiation and granted the expunction; but only

   after the involvement of the Attorney General’s office.




                                               36
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.563 Page 37 of 78



   II. Plaintiff’s second expunged substantiation.

      297.          Each and every allegation of the Complaint is incorporated as if fully set

   forth herein.

      298.          On or about April 12, 2017, Plaintiff filed a motion in the Custody Case

   and served it upon the mother on April 13, 2017.

      299.          The very next day KCPS received a complaint from the mother alleging

   Plaintiff had abused his son.

      300.          The false allegations reported by the mother to KCPS were that Plaintiff

   and his son got in an argument about incomplete homework and, during the argument,

   that Plaintiff squeezed his son’s left arm leaving two dime-sized bruises on his bicep.

      301.          The case was again assigned to Defendant Luster.

      302.          Defendant Luster and her supervisors Defendants Kuzma and Shackleton

   immediately substantiated Plaintiff for physical abuse.

      303.          Plaintiff’s son (at that point almost 14 years old) told Defendant Luster

   that the injury came when he and his friend were playing in the woods during high

   floodwater and caught a Canadian goose.

      304.          Plaintiff and his son provided to Defendant Luster the names of that friend

   and the friend’s father as collateral contacts.

      305.          Defendant Luster was also given a photograph of Plaintiff’s son holding

   the Canadian goose with the arm that was bruised that day.

      306.          MDHHS policy requires interviewing collateral contacts as part of an

   investigation.




                                                 37
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.564 Page 38 of 78



      307.        The collateral contacts provided by Plaintiff and his son were not

   interviewed by Defendants Luster, Kuzma or Shackleton.

      308.        The collateral contacts provided by Plaintiff and his son have never been

   interviewed by MDHHS.

      309.        Polygraphs are given weight by MDHHS investigators during an

   investigation of alleged abuse.

      310.        Defendants Luster, Kuzma and Shackleton were given the results of the

   polygraph test taken by Plaintiff.

      311.        The polygraph stated the following:

          EXAM QUESTIONS:
          A total of three tests were administered containing the following relevant
          questions:
          Question #1: Did you cause that bruise on Tyler's left arm?
                  Answer: No
          Question #2: Did you do anything to Tyler that would have caused that
          bruise on his left arm?
                          Answer: No
          Question #3: In Late March or early April of this year did you cause that
          bruise on Tyler's left arm?
                          Answer: No

          CHART ANALYSIS FINDING:
          No Deception Indicated

          OPINION:
          Several polygrams were completed using the previously listed questions.
          Following a thorough analysis of the polygrams, and the use of
          standardized numerical evaluation techniques these polygrams scored
          conclusively into the range consistent with a TRUTHFUL examinee.

      312.        Defendants Luster, Kuzma and Shackleton never went to Plaintiff’s house

   to investigate the home environment.

      313.        Defendant Luster visited in the mother’s home more than five times in the

   same time period.


                                              38
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.565 Page 39 of 78



      314.           Defendant Luster testified to same in the Custody Case.

      315.           Defendants Luster, Kuzma and Shackleton placed Plaintiff on Central

   Registry for a second time.

      316.           A child welfare petition was then authored by Defendant Luster and

   approved by Defendants Kuzma and Shackleton.

      317.           Defendants Luster, Kuzma and Shackleton did not conduct an

   investigation prior to submitting the petition to the court or substantiating Plaintiff.

      318.           She testified to same in the Custody Case.

      319.           Defendant Luster also testified that “Wendy instructed me to start the

   neglect petition.”

      320.           “Wendy” is the children’s mother who made the allegation of abuse the

   day after Plaintiff filed a custody motion in the Custody Case; she is not an employee of

   MDHHS.

      321.           Under federal and state law, and MDHHS policy, parents of children

   under investigation do not control whether or not a petition is drafted and filed with the

   court.

      322.           Defendants Luster, Kuzma and Shackleton then presented the petition to

   the 17th Circuit Court referee “on inquiry”.

      323.           “On inquiry” petitions permit MDHHS, under certain circumstances, to

   request that the court circumvent a parent’s ordinary due process rights of a probable

   cause hearing and preliminary examination hearing at the commencement of a child

   welfare action.




                                                  39
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.566 Page 40 of 78



         324.        The court relies upon the accuracy of the information provided by

   MDHHS when making a decision to consider a petition on inquiry.

         325.        Plaintiff was a custodial parent for purposes of a petition.

         326.        Defendants Luster, Kuzma and Shackleton knew that fact at the time they

   filed the petition “on inquiry.”

         327.        There was no basis for an “on inquiry” request of the court by Defendants

   Luster, Kuzma and Shackleton .

         328.        Predictably, the result was the removal of the children from Plaintiff’s care

   on or about May 5, 2017 without a “hearing on his fitness as a parent before his children

   were taken from him”.2

         329.        The Kent County Prosecutor criminally charged                  Plaintiff with

   misdemeanor child abuse based solely on the report of MDHHS.

         330.        The police complaint was referred to the Prosecutor by Deputy Tyson

   Moore of the Kent County Sheriff’s Department.

         331.        The complaint was made to law enforcement by MDHHS.

         332.        Law enforcement never interviewed the children prior to referring their

   investigation for charges.

         333.        Deputy Moore simply attached the KCPS Investigative Report to his

   incident report and submitted it to the prosecutor.

         334.        The criminal case was quickly dismissed.

         335.        The legal standard in Michigan for the prosecutor to charge the crime was

   merely probable cause.



   2
       Stanley v Illinois, 405 U.S. 645, 649 (1972).
                                                   40
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.567 Page 41 of 78



      336.        That case was dismissed.

      337.        The legal standard in Michigan for the 17th Circuit Court referee to

   authorize Defendants’ petition against Plaintiff was merely probable cause.

      338.        That case was brought “on inquiry” and, ultimately, dismissed.

      339.        The legal standard in Michigan for Defendants Luster, Kuzma and

   Shackleton to substantiate Plaintiff was, instead, preponderance of the evidence.

      340.        In Michigan, preponderance of the evidence is a higher factual and legal

   burden than probable cause.

      341.        The investigation and substantiation did not meet that burden.

      342.        Defendant Luster’s excuse was that she only filed the petition because

   Plaintiff “would not participate with services” that Defendants Luster, Shackleton and

   Kuzma wanted Plaintiff to submit to.

      343.        She testified to same in the Custody Case.

      344.        A parent is only required to “participate with services” after a court of

   competent jurisdiction has adjudicated a petition and ordered such services at the initial

   disposition hearing.

      345.        Michigan law and MDHHS policy is clear that participating with services

   is not mandatory for a parent at the MDHHS investigation stage.

      346.        Michigan law and MDHHS policy is clear that participating with services

   is not mandatory for a parent at the MDHHS substantiation stage.

      347.        Michigan law and MDHHS policy is clear that participating with services

   is not even mandatory for a parent after a court has authorized an MDHHS petition

   alleging child abuse.



                                               41
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.568 Page 42 of 78



      348.           Michigan law and MDHHS policy is clear on when removal of a child

   from a parent’s care is needed and should be requested by MDHHS.

      349.           Michigan law and MDHHS policy is clear on when supervised parenting

   time is needed and should be requested by MDHHS.

      350.           Michigan law and MDHHS policy is clear that removing a child from a

   parent’s care is not to be used as a stick to coerce parents into participating with services.

      351.           Michigan law and MDHHS policy is clear that requesting supervised

   parenting time is not to be used as a stick to coerce parents into participating with

   services.

      352.           Nevertheless, Defendants Luster, Shackleton and Kuzma, requested that

   the Plaintiff’s parenting time with his children be supervised.

      353.           Defendant Luster testified in the Custody Case that she prepared a case

   services agreement in which she requested that Plaintiff participate in a Nurturing

   Fathers/Nurturing Parents program with therapist, Kyle Hinton, and in an anger

   management program with Kyle Hinton. Defendant Luster later requested that Plaintiff

   take Arbor Circle Intensive Parenting, another program provided directly by Kyle Hinton.

      354.           Therapist Kyle Hinton provided numerous letters and reports to MDHHS

   indicating that Plaintiff was complying with the services, but that Plaintiff did not need

   these services.

      355.           In fact, Kyle Hinton offered numerous concerns related to the mother’s

   parenting - not Plaintiff’s parenting.




                                                 42
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.569 Page 43 of 78



      356.          During the 5-months that the children were exclusively in the mother’s

   care, three additional reports of child abuse caused by the mother were reported to

   Defendant Luster by the children.

      357.          One report was that the mother whipped the boy with a pair of denim

   overalls using the brass buttons on the straps.

      358.          The second report was that the mother pulled the girl’s hair excessively for

   failing to properly load the dishwasher.

      359.          The third report was that the mother dug her nails into the flesh of the

   boy’s arm leaving an injury.

      360.          Each of these reports came while the children were exclusively in the

   mother’s care.

      361.          But once again MDHHS failed to substantiate the mother of any abuse.

      362.          In addition, the behaviors of the children escalated while exclusively in the

   mother’s care.

      363.          The girl, then only 10-years old, threatened to shoot-up her school.

      364.          The boy had increased behavioral problems at school, declining grades

   and attendance, and attempted on more than one occasion to run away from his mother’s

   care.

      365.          Defendant Luster testified to the same in the Custody Case.

      366.          YWCA therapist Liz Hayes also testified to the same in the Custody Case.

      367.          In fact, Ms. Hayes further testified as follows:

      Question from Counsel:.              All right. So it’s been a little more than six or seven
                                           weeks that the kids have been in [their mother’s]
                                           virtually exclusive care?
      Answer from Ms. Hayes:               Correct.

                                                 43
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.570 Page 44 of 78



      Q.                                 And things have gotten worse for [the boy] rather
                                         than better?
      A.                                 Correct.
      Q.                                 And you attribute that to [Plaintiff’s] parenting
                                         style?
      A.                                 I attribute that to the presence of [Child Protective
                                         Services].
      Q.                                 So, if [Child Protective Services] was out, the kids
                                         would be doing better?
      A.                                 In some ways, I would think.


      368.        Five months later, MDHHS’s case against Plaintiff was withdrawn by the

   assistant Kent County Prosecutor despite the objection of MDHHS.

      369.        Once again, Plaintiff requested an administrative law proceeding to

   challenge this second substantiation by MDHHS and expunge the matter.

      370.        Once again, the expunction was granted by MDHHS after review by the

   Attorney General’s Office, and the substantiation was reversed.

      371.        As part of the dismissal of the court case, a safety plan was stipulated to

   by the mother and Plaintiff.

      372.        The safety plan required the mother and Plaintiff “to participate and/or

   make the children available to participate in services referred by the Department of

   Health and Human Services that are intended to address the needs identified in the

   Children’s Trauma Assessment from CTAC or identified by Kyle Hinton in the family

   therapy at New Visions Counseling.”

      373.        Plaintiff fully complied with the terms of the safety plan.

      374.        The mother failed each and every component of the safety plan.

      375.        Such information was reported to MDHHS.




                                               44
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.571 Page 45 of 78



          376.      Once again, MDHHS took no action and made no substantiation against

   the mother.



   III.      Supervision of Plaintiff’s Parenting Time

          377.      Each and every allegation of the Complaint is incorporated as if fully set

   forth herein.

          378.      During that second case, Defendants Luster, Shackleton and Kuzma

   selected Defendant YWCA to provide supervision of Plaintiff’s parenting time through

   its Safe Connections program.

          379.      The Safe Connections program was administered by Defendant Ruthie

   Paulson.

          380.      MCL 712A.13a(13) provides “if a child is removed from the parent’s

   custody at any time, the court must permit the child’s parent to have regular and frequent

   parenting time with his or her child of “not less than 1 time every 7 days unless the court

   determines either that exigent circumstances require less frequent parenting time or that

   parenting time, even if supervised, may be harmful to the juvenile’s life, physical health,

   or mental well-being. If the court determines that parenting time, even if supervised, may

   be harmful to the juvenile’s life, physical health, or mental well-being, the court may

   suspend parenting time until the risk of harm no longer exists.”

          381.      According the MDHHS Policy, “Parenting time and/or visitation is an

   interactive face-to-face contact between a child and his or her parents, siblings or other

   family members. It is separate from counseling, therapy, assessments, case reviews,

   family team meetings, or court hearings. Parenting time/visitation can be supplemented



                                                45
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.572 Page 46 of 78



   with other types and means of contact such as phone calls, letters email, pictures, tapes,

   and gifts. This contact should be allowed and encouraged unless the child’s or others’

   safety or well-being may be compromised.”

      382.        In addition, MDHHS policy dictates that parenting time be unsupervised

   unless supervision is necessary to protect the children.

      383.        MDHHS policy dictates that MDHHS move as quickly as possible to

   expand parenting time and eliminate supervision.

      384.        Defendants Luster, Shackleton and Kuzma knew that Plaintiff posed no

   threat to the children that required supervision of parenting time.

      385.        Defendants Luster, Shackleton and Kuzma already had the psychological

   evaluation and capacity to parent report from the 2016 case indicating no concerns

   regarding Plaintiff.

      386.        Defendants Luster, Shackleton and Kuzma were already aware that

   Plaintiff was voluntarily taking a parenting class through Wedgewood Christian Services,

   an MDHHS contract agency, in follow-up to the suggestions made for both parents by

   Dr. McInnis in the 2016 case.

      387.        In fact, Wedgwood provided a report stating that:

          [Plaintiff] has been a faithful attender of the class. He arrives on time and
          comes prepared for class as evidenced by arriving with his call materials
          in hand and knowledge of the materials to signify that he has read the
          materials as assigned each week. [Plaintiff] is open and engaged in the
          class discussions. He asks questions and makes relevant comments to the
          group. He is kind to the therapist who facilitates the group and the group
          members. He provides verbal encouragement and validation to the other
          members of the group during the class discussions. [Plaintiff] is an asset
          to the group for his contributions to the class discussions and activities
          and a joy to have in the class!




                                                46
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.573 Page 47 of 78



       388.        Defendants Luster, Shackleton and Kuzma were already aware that

   Plaintiff was voluntarily attending counseling with Dr. Priya Rao of the Northbrook

   Psychological Clinic.

       389.        Defendants Luster, Shackleton and Kuzma were aware that Dr. Rao had

   offered an opinion in the Custody Case that Plaintiff posed no threat to the children.

       390.        Defendants Luster, Shackleton and Kuzma were already aware that Dr.

   Rao, like Kyle Hinton, had expressed greater concerns regarding the mother.

       391.        Defendants Luster, Shackleton and Kuzma were also aware that neither

   Dr. McInnis nor Liz Hayes – at any point during the 2016 case – advised that the children

   should be removed from Plaintiff’s care or that his contact with the children should be

   supervised.

       392.        Defendants Luster, Shackleton and Kuzma were aware that it was the

   mother’s parenting time that was recommended to be supervised by both Ms.

   Dzwonkowski and the guardian ad litem in the 2016 case, and that the court had ordered

   that the mother have third party supervision during that investigation.

       393.        In the 5-months from May 5, 2017 until October 12, 2017, Defendants

   only allowed Plaintiff to see his children for 2-hours each week with supervision.

       394.        Defendants YWCA and Paulson did not provide, or make-up, all of that

   meager parenting time.

       395.        Defendants Luster, Shackleton and Kuzma did not provide, or make-up,

   all of Plaintiff’s parenting time.

       396.        Defendant Paulson placed the parenting time blame upon MDHHS.




                                               47
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.574 Page 48 of 78



      397.        Defendant Paulson emailed Plaintiff that Defendant Luster instructed her

   there could be no make-up time in Plaintiff’s case.

      398.        Defendants Luster, Shackleton and Kuzma placed the parenting time

   blame upon Defendants YWCA and Paulson.

      399.        After Defendant Paulson cancelled parenting time between Plaintiff and

   his daughter, Defendant Luster testified in the Custody Case that:

          Answer from Ms. Luster:               …And I – I really believe that Mr.
                                                Tingley should’ve been made aware
                                                of what was going on versus a
                                                decision being made without him,
                                                you know, making that or
                                                contributing to –
          Question from Counsel:                (Overlapping) So your concern is –
          A:                                    -- the decision.
          Q:                                    So your concern is the Safe
                                                Connections supervisor is kind of
                                                unilaterally making a decision for
                                                [daughter] not to participate in
                                                supervised parenting time without
                                                even getting Mr. Tingley’s input?
          A:                                    Correct.


      400.        Throughout the parenting time period there was blame being exchanged

   between Defendant Paulson and Defendant Luster.

      401.        MDHHS policy requires that parenting time rules be provided to parents

   so that parents have a clear understanding of what the expectations are during supervised

   parenting time.

      402.        At all times relevant to this lawsuit, the YWCA ordinarily provided

   parents a document titled Safe Connections Supervised Parenting Time and Safe

   Exchange Program, Parent Handbook, Rules and Guidelines (“Safe Connections

   Handbook”).

                                               48
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.575 Page 49 of 78



       403.        Plaintiff complied with those rules throughout his parenting time at Safe

   Connections.

       404.        But, Defendant Luster provided Defendant Paulson an everchanging list of

   additional rules for Plaintiff.

       405.        Defendant Luster never provided Plaintiff with those, or any other rules,

   related to parenting time.

       406.        She testified as such in the Custody Case.

       407.        In fact, Defendant Luster placed the blame upon Defendants YWCA and

   Paulson for not getting Plaintiff the rules.

       408.        Defendant Luster testified that the “other rules” came from Safe

   Connections.

       409.        Defendant Luster testified that she had a conversation about the “other

   rules” with Defendant Paulson.

       410.        Defendant Luster testified that based on that conversation she believed

   Defendant Paulson would communicate the “other rules” to Plaintiff.

       411.        Defendant Luster refused to provide Plaintiff a copy of the rules when

   asked by Plaintiff through counsel.

       412.        Defendants YWCA and Paulson did not offer to provide the additional

   rules to Plaintiff until 4-months after his parenting time had started and he was already

   being accused of violating the rules.

       413.        Defendants Luster, Kuzma and Shackleton held against Plaintiff alleged

   violations of the rules and refused to remove supervision of his parenting time.




                                                  49
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.576 Page 50 of 78



      414.         Contrary to what Defendants Luster and Paulson stated, the parenting time

   reports were overwhelming positive regarding Plaintiff.

      415.         Noted concerns in the reports primarily related to behaviors and

   disclosures by the children related to their mother’s continued abuse.

      416.         Defendant Luster mischaracterized the nature and extent of those

   parenting time reports.

      417.         Defendant Paulson mischaracterized the nature and extent of those

   parenting time reports.

      418.         In addition, Defendant Luster denied Plaintiff timely access to those

   parenting time reports.

      419.         Initially, Defendant Paulson agreed to provide Plaintiff with the parenting

   time reports.

      420.         In fact, the Safe Connections Handbook states that parents will receive

   such parenting time reports with 14-days notice.

      421.         Then, Defendant Paulson refused and demanded a subpoena in order to

   provide such reports.

      422.         She stated that Defendant Luster was demanding that Plaintiff wait for all

   future parenting time reports to come from Defendant Luster.

      423.         Judge Feeney admonished Defendant Luster for not providing the

   parenting reports to Plaintiff in a hearing held August 25, 2017 in the child welfare case.

      424.         Judge Feeney also admonished Defendant Luster for failing to follow

   through satisfactorily on the court’s request from June 30, 2017 that MDHHS approve

   additional supervisors identified by Plaintiff in order to expand Plaintiff’s parenting time.



                                                50
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.577 Page 51 of 78



         425.       Judge Feeney admonished Defendant Luster for not having expanded

   Plaintiff’s parenting time at all from the June 30 hearing to the August 25 hearing.

   IV.       Plaintiff’s third expunged substantiation.

         426.       Each and every allegation of the Complaint is incorporated as if fully set

   forth herein.

         427.       On or about June 20, 2019 KCPS received another false referral by the

   mother alleging improper supervision of the children by Plaintiff.

         428.       Such referral came just after additional court involvement with the mother.

         429.       Plaintiff’s son has exclusively been in Plaintiff’s care since August of

   2018 due to an incident between the mother and the boy.

         430.       In fact, the court had to enter an order restricting the mother’s contact with

   the boy to no closer than ten feet unless requested by the boy.

         431.       Defendant Shelbie Williams was assigned the 2019 complaint made by the

   mother.

         432.       The allegation was that Plaintiff’s son, then 16 years old, was driving a

   vehicle with Plaintiff as part of his driver’s education; that the boy improperly navigated

   a round-about; that Plaintiff instructed the boy to pullover and Plaintiff switched places

   driving; but that Plaintiff was unlawfully intoxicated at that time.

         433.       There was no evidence of intoxication.

         434.       There was no evidence of alcohol consumption within a relevant time

   period.

         435.       There was no traffic stop or police contact.




                                                 51
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.578 Page 52 of 78



      436.        The only evidence was that Plaintiff had consumed one beer with pizza,

   hours earlier, while with the children at a family friend’s house.

      437.        When Defendant Williams interviewed Plaintiff, he requested that his

   attorney be available via speakerphone.

      438.        Defendant Williams attempted to prevent Plaintiff from having assistance

   of counsel, but Plaintiff insisted on having his attorney available.

      439.        Defendant Williams requested that Plaintiff submit to a drug screen.

      440.        There were no allegations of drug use related to the June 20 incident.

      441.        There were no allegations of substance abuse by Plaintiff in any of the

   prior MDHHS investigations.

      442.        Plaintiff refused the drug screen on advice of counsel.

      443.        Defendant Williams attempted to coerce Plaintiff into taking the drug

   screen.

      444.        Defendant Williams told Plaintiff that if he refused the drug screen she

   would substantiate him and have his children removed from his care

      445.        MDHHS policy does not require a drug screen when there is no allegation

   of drug use.

      446.        Michigan law and MDHHS policy is clear that MDHHS drug screening is

   voluntary unless court ordered.

      447.        Michigan law and MDHHS policy is clear that a parent cannot be

   substantiated for child abuse or neglect for refusing to submit to a voluntary drug screen.

      448.        Plaintiff provided two collateral contacts to Defendant Williams.

      449.        Only one collateral contact was ever interviewed.



                                                52
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.579 Page 53 of 78



      450.        That collateral contact confirmed that Plaintiff consumed one beer with

   pizza and there were no concerns when Plaintiff and the children left his home.

      451.        The mother sent Defendant Williams an obsolete order from the 2009

   Oakland County divorce case claiming that Plaintiff was not to consume alcohol within

   8-hours of his parenting time.

      452.        Defendant Williams did not ask Plaintiff about the order.

      453.        Plaintiff could have informed Defendant Williams that the order was

   obsolete.

      454.        Defendant Williams did not contact the court regarding the Custody Case

   to confirm the enforceability of the order.

      455.        Defendant Williams did not contact Friend of the Court to confirm the

   enforceability of the order; though she contacted Friend of the Court for other reasons.

      456.        When Defendant Williams interviewed Plaintiff’s son, the boy confirmed

   that the investigation was “because of his mom saying things that aren’t true.”

      457.        The mother admitted to Defendant Williams that there is an order in the

   Custody Case prohibiting her from contacting law enforcement regarding Plaintiff and

   the children due to her history of numerous and/or false reports made against Plaintiff.

      458.        Nevertheless, Defendant Williams stated that:

          There is a preponderance of the evidence to support the allegations of
          improper supervision due to child disclosures, violation of a court order
          and extensive ongoing history of [Plaintiff] using and abusing substances.
          There is concern that there is a statement in the court order regarding
          stipulations surrounding [Plaintiff’s] substance use, and that he continues
          to use substances. Additionally, there is concern due to [Plaintiff’s]
          refusal of a drug screen and significant inconsistencies in what was
          reported between the family members that were interviewed. This case
          will be a category II with high risk.



                                                 53
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.580 Page 54 of 78



       459.       There was no violation of a court order.

       460.       There was no “extensive ongoing history of [Plaintiff] using and abusing

   substances”.

       461.       Plaintiff was not required to submit to a drug screen under MDHHS policy

   and there were no allegations related to drug use in the June 20 incident.

       462.       There were no inconsistencies in the reports provided by Plaintiff,

   Plaintiff’s son, or the one collateral contact interviewed by Defendant Williams.

       463.       In addition, Defendant Williams cited that Plaintiff has “a substantiated

   history of mental injury, threatened harm and physical abuse” – which are

   substantiations that were reversed and expunged in the first and second cases involving

   Plaintiff.

       464.       Nevertheless, Defendant Williams and her supervisor Defendant Keri

   Desmarais reviewed the investigation and substantiated Plaintiff for improper

   supervision.

       465.       Plaintiff was placed on central registry for a third time.

       466.       Again, Plaintiff sought an expunction of the substantiation and central

   registry placement.

       467.       And again, it was determined there was no preponderance of the evidence

   for the substantiation.

       468.       For a third time the substantiation was reversed and Plaintiff was removed

   from central registry.

       469.       Not surprisingly, Defendant Desmarais was also a supervisor of

   Defendants Daniel Kuchan and Nicole Luster.



                                                54
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.581 Page 55 of 78



   V.      Pattern of Abuse by Defendants


        470.       Each and every allegation of the Complaint is incorporated as if fully set

   forth herein.

        471.       After Plaintiff’s second expunction, Defendant Luster failed to appear

   under subpoena in the Custody Case twice.

        472.       Her failure to appear instigated numerous telephone calls and emails

   between Defendant Shackleton (her supervisor) and Plaintiff.

        473.       Defendant Shackleton informed Plaintiff that Defendant Kuchan had prior

   complaints known to MDHHS in his employment history with MDHHS, including when

   he was with other counties prior to being transferred to Kent County.

        474.       Defendant Shackleton also informed Plaintiff that Defendant Luster had

   prior complaints known to MDHHS in her employment history with MDHHS, including

   when she was with other counties prior to being transferred to Kent County.

        475.       Defendant Shackleton also informed Plaintiff that MDHHS knew of prior

   employment issues related to Defendant Luster prior to hiring her.

        476.       Defendant Shackleton apologized to Plaintiff for the first and second

   substantiations and stated “this never would have happened to you if you were a mom.”

        477.       Defendant Shackleton stated that it was clear Defendants Kuchan and

   Luster had tried to sabotage Plaintiff.

        478.       Defendant Shackleton requested that Plaintiff provide MDHHS with

   copies of the testimony transcripts of Defendants Kuchan and Luster, Dr. McInnis and

   Ms. Hayes. She also requested that Plaintiff provide MDHHS with transcript copies from

   the child welfare hearings in his second case.

                                               55
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.582 Page 56 of 78



      479.        Each of those transcripts has been in the possession of MDHHS since

   2018.

      480.        Plaintiff provided them at his own expense.

      481.        Defendant Shackleton stated she was going to launch an investigation into

   Defendant Luster because it resulted in the removal of the children from Plaintiff but that

   it was clear that Defendant Kuchan’s investigation was equally in error.

      482.        On May 1, 2018, Defendant Shackleton emailed:


           I’m pretty much finished but due to confidentiality, I’m not able to share
           with you the results of the investigation. I can say that the information I
           got from [Plaintiff] and the emails that [counsel] shared were extremely
           helpful in coming to my conclusion.

           I heard that Mr. Tingley’s custody hearing was finally resolved and that it
           was favorable to him. It’s obvious to me that [his son and daughter] will
           benefit from being able to spend quality time with their father.

      483.        On May 23, 2018, Defendant Shackleton emailed:

           Thanks for getting back with me but [Plaintiff] may want to hold off until
           morning. [Defendant Lsuter] returned to work yesterday, my Supervisor
           and I informed her she was under investigation due to work performance
           issues and that I would be notifying her of the date and time of her
           investigatory interview. She didn’t take it very well and I later saw her in
           a conference room with one of the union reps in the office. Then today she
           did not report to work at all and did not call in to me or [Defendant
           Kuzma]. So, if she doesn’t show up tomorrow, I have to let our Labor
           Relations Rep know and she will send her an AWOL letter. I don’t know
           the details of what’s in the letter, but I presume they will give her a
           deadline to return or be terminated.

           Please don’t share this info. with anyone because I could get in big
           trouble for sharing. I thought it was important to tell you because of how
           she treated you and to alleviate the time and effort of you writing up your
           statement for nothing if she doesn’t show up to work again tomorrow. Part
           of me hopes she does return because I’ve put in a ton of hours in this
           investigation and I want to see her receive consequences for what she’s
           done. I can safely say that in my almost 32 years in child welfare, I’m
           certain that no one had lied to me more.

                                               56
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.583 Page 57 of 78




            I will send you an email in the morning to let you know whether she
            returned to work.

      484.         On May 24, 2018, Defendant Shackleton emailed:

            [Plaintiff’s] case was my main focus in this investigation, but I do have
            other cases and work performance issues to address in my write up to
            Labor Relations, which is another reason why I don’t want you to get into
            every grievance you had in regards to [Defendant Luster] and how she
            handled your case. If Labor Relations thinks I piled on too much in
            regards to your case, they might ignore the rest of the cases and issues I’m
            bringing forward. I say all of this based on my almost 25 yrs. experience.

      485.         On June 22, 2018, Defendant Shackleton emailed:

            In one of the parenting time motion hearings I reviewed, I recall the Judge
            asking [counsel] to distribute the letters to the court and I would assume
            since [Defendant Luster] was in attendance, she would have received
            copies too. I just need to prove that she received them but failed to
            acknowledge them to the court in her USP's or court reports, as another
            means of sabotaging [Plaintiff’s] case with his children.

      486.         She also emailed that day:

            I understand [Plaintiff’s] frustration that this is taking so long, but this is
            a very lengthy process and I don’t want to turn my packet in until I’ve
            uncovered every stone. I’m not sure if I told you in my previous email, but
            [Defendant Luster is] now making false accusations about me. She stated
            at the end of her interview last week that I admired her work and did not
            have any issues with her until sometime in 2016 when a “compromising
            situation” occurred between the two of us. With no surprise, she would not
            explain what exactly happened. She’s just making crap up! I actually think
            she’s going to claim that I made a pass at her and she didn’t reciprocate,
            so I started writing her up at that point. It’s pathological!

      487.         On July 19, 2018, Defendant Shackleton emailed:

            [Defendant Luster is] back doing investigations and she is causing trouble
            once again. [Defendant Desmarais] is already having issues with her and
            I know she is desperately hoping for the same result as I am.

      488.         On August 20, 2018, Defendant Shackleton sent Plaintiff the following

   email:



                                                  57
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.584 Page 58 of 78



          I wanted to let you know that we finally got to the outcome we wanted in
          regards to [Defendant Luster]. After submitting my 439 page disciplinary
          packet, Labor Relations recommended dismissal. Her and the UAW Rep
          were provided with the packet and a disciplinary conference was
          scheduled for the following week. Prior to the conference, she went out on
          medical leave again. Lansing denied her medical leave because she had
          used up all of her FMLA and union time prior to returning in May.
          Therefore, she was put on a medical layoff, which means she is no longer
          a state employee. She can try to put her name back on the recall list within
          the two years, but when/if she does, it will be flagged to Labor Relations
          and they will complete the dismissal that I started. The bottom line is she
          has no chance of coming back to DHHS or any other state agency.

          Please keep this confidential because I could get in a lot of trouble
          sharing this information, but it seems to me that you deserve to know of
          the final outcome. It would be greatly appreciated if you would delete this
          email after you read it.

      489.         Defendant Shackleton sent each of these emails from her MDHHS email

   account.

      490.         The Defendants knowledge is summarized, in part, in an MDHHS internal

   investigation report of Defendant Luster that is more than 438-pages long.

      491.         The investigation report concluded multiple incidences of wrongdoing by

   Defendant Luster before, during and after her employment with MDHHS and

   involvement with Plaintiff’s family.



   VII.   MiSACWIS.

      492.         Each and every allegation of the Complaint is incorporated as if fully set

   forth herein.

      493.         As a result of serious systemic deficiencies that have been known to

   Defendants for many years, the Michigan child welfare system and MiSACWIS has

   inflicted numerous harms on Plaintiff.



                                               58
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.585 Page 59 of 78



       494.        Federal scrutiny of MDHHS dates back to 2006, when the nonprofit group

   Children’s Rights sued the State of Michigan over its deficiencies in Dwayne B. v

   Granholm, during the former Governor Jennifer Granholm administration. MDHHS

   settled with Children’s Rights in 2008, leading to the current federal monitoring system,

   later revised in Dwayne B. v Snyder.

       495.        MDHHS has continued to receive negative reports in its continuing federal

   audits and investigations under the prior settlement agreement.

       496.        Dwayne B. v Granholm and Dwayne B. v Snyder both involved a class of

   plaintiffs who were children in Michigan’s child welfare system.

       497.        There has been no class action settlement related to parents harmed by

   Michigan’s child welfare system.

       498.        Defendants knew or were in a position to know that MiSACWIS was

   insufficient to safeguard the civil rights of Michigan parents, including Plaintiff.

       499.        More than half of MDHHS respondents to an MDHHS-sponsored survey

   said that they were unable to correct information that was entered into MiSACWIS

   incorrectly; and almost two-thirds reported that information entered into MiSACWIS was

   not saved at all.

       500.        In March 2019, MDHHS stated “we know MiSACWIS has major

   problems.”

       501.        On March 14, 2019, Governor Gretchen Whitmer stated, “we are going to

   fix [MiSACWIS]. I am confident [Defendant Robert Gordon] is the man to do it. It’s

   incredibly frustrating for taxpayers, for me. But most importantly, very worrisome for

   kids who need protection the most.”



                                                59
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.586 Page 60 of 78



       502.        Three months later MiSACWIS was still causing injury to Plaintiff, and

   six months later Defendant Scott Orr was still blaming MiSACWIS for the continuing

   violations of Plaintiff’s civil rights.

       503.        In a letter to Plaintiff dated September 17, 2019, Defendant Orr indicated

   that a “help ticket” was generated to correct the substantiation reversals in MiSACWIS.

       504.        Defendants have known of the systemic problems with MiSACWIS since

   before ever engaging with Plaintiff.

       505.        A backlog of help tickets had already escalated from 895 in 2015, to 3,670

   in 2017.

       506.        Former federal Department of Health and Human Services analyst Kurt

   Heisler, found that MiSACWIS suffers from “an unmanageable backlog” that “negatively

   affect[s] outcomes for children and families.”

       507.        This duty is placed upon Defendants Gordon, McCall and Cheung to

   guarantee policies, systems and practices that will safeguard Plaintiff’s civil rights and

   the civil rights of all parents and children in Michigan.

       508.        Defendants Gordon, McCall and Cheung recklessly and/or knowingly

   violated provisions of federal statutes that are unambiguous, intended to protect families

   and children, and mandatory, as well as the state laws and policies that implement the

   federal requirements and provide a presumptively constitutional plan that balances the

   need to protect abused or neglected children against the constitutional rights of families.

       509.        Defendants Gordon, McCall, and Cheung were indifferent to those duties

   and the defects in MiSACWIS because instead of mitigating the risk of harm caused by




                                                60
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.587 Page 61 of 78



   the defective system, they worried about the budgetary, contractual, and political

   implications that would arise from correcting it.

       510.         Defendants Fountain, Selden-Johnson, and Orr have an ongoing,

   supervisory duty over Kent County - MDHHS and the proper operations of MiSACWIS

   in their roles as the administrative staff and custodians of Kent County - MDHHS to

   guarantee policies, systems and practices that would have safeguarded Plaintiff’s civil

   rights and the civil rights of all parents in Kent County. This includes an ongoing duty to

   assess compliance with unambiguous federal statutes, as well as the state laws and

   policies that implement those requirements.

       511.         Defendants Fountain, Selden-Johnson, and Orr were indifferent to those

   duties and the defects in MiSACWIS because instead of mitigating the risk of harm

   caused by the defective system, they worried about the budgetary, contractual,

   hierarchical and political implications that would arise from correcting it.



   VIII.      Additional Facts.

       512.         MDHHS mandates that a parent be placed upon central registry when

   substantiated for certain, alleged conduct that rises to a threat level.

       513.         In so doing, MDHHS established a substantive predicate mandating

   central registry placement when relevant criteria have been met.

       514.         Defendants Gordon, McCall, and Cheung are responsible for establishing

   such relevant criteria and policies mandating such outcome.

       515.         Disparate treatment because someone is a father rather than a mother is, in

   fact, disparate treatment based upon gender.



                                                 61
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.588 Page 62 of 78



      516.        Defendant Kuchan was not acting, nor could he have reasonably believed

   he was acting within the scope of his authority by treating Plaintiff differently than the

   mother based upon gender.

      517.        Defendant Bolden was not acting, nor could she have reasonably believed

   she was acting within the scope of her authority by treating Plaintiff differently than the

   mother based upon gender.

      518.        Defendant Luster was not acting, nor could she have reasonably believed

   she was acting within the scope of her authority by treating Plaintiff differently than the

   mother based upon gender.

      519.        Defendant Shackleton was not acting, nor could she have reasonably

   believed she was acting within the scope of her authority by treating Plaintiff differently

   than the mother based upon gender.

      520.        Defendant Williams was not acting, nor could she have reasonably

   believed she was acting within the scope of her authority by treating Plaintiff differently

   than the mother based upon gender.

      521.        Defendant Desmarais was not acting, nor could she have reasonably

   believed she was acting within the scope of her authority by treating Plaintiff differently

   than the mother based upon gender.

      522.        Defendant Kuchan was not acting, nor could he have reasonably believed

   he was acting within the scope of his authority by ignoring well established MDHHS

   investigative policies.




                                               62
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.589 Page 63 of 78



      523.        Defendant Bolden was not acting, nor could she have reasonably believed

   she was acting within the scope of her authority by ignoring well established MDHHS

   investigative policies.

      524.        Defendant Luster was not acting, nor could she have reasonably believed

   she was acting within the scope of her authority by ignoring well established MDHHS

   investigative policies.

      525.        Defendant Shackleton was not acting, nor could she have reasonably

   believed she was acting within the scope of her authority by ignoring well established

   MDHHS investigative policies.

      526.        Defendant Williams was not acting, nor could she have reasonably

   believed she was acting within the scope of her authority by ignoring well established

   MDHHS investigative policies.

      527.        Defendant Desmarais was not acting, nor could she have reasonably

   believed she was acting within the scope of her authority by ignoring well established

   MDHHS investigative policies.

      528.        Kent County -- MDHHS has delegated supervised parenting time services

   to third party, non-governmental agencies.

      529.         Kent County -- MDHHS has delegated foster care services to third party,

   non-governmental agencies.

      530.        Such delegation includes Defendant YWCA as a third party, non-

   governmental agency.

      531.        Accordingly, the YWCA is engaged in the exercise or discharge of a

   governmental function. Defendants Fountain, Selden-Johnson, and Orr have an ongoing,



                                                63
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.590 Page 64 of 78



   supervisory duty over Defendants Bolden, Kuzma, Shackleton, Kuchan, Luster, Williams

   and Desmarais.      This includes an ongoing duty to assess their performance and

   compliance with unambiguous federal statutes, as well as the state laws and manuals that

   implement those requirements.

      532.         Defendants Fountain, Selden-Johnson, and Orr recklessly and/or

   knowingly violated provisions of the federal and Michigan statutes, and MDHHS

   policies, that are unambiguous, intended to protect families and children, and mandatory.

      533.         Defendants Fountain, Selden-Johnson, and Orr were indifferent to those

   duties and the performance of their subordinates because instead of mitigating the risk of

   harm caused by their subordinates, they worried about the budgetary, contractual, union,

   and political implications that would arise from correcting it.

      534.         Defendants Bolden, Kuzma, Shackleton and Desmarais have or had an

   ongoing, supervisory duty over Defendants Kuchan, Luster and Williams. This includes

   an ongoing duty to assess their performance and compliance with unambiguous federal

   statutes, as well as the state laws and MDHHS policies that implement those

   requirements.

      535.         Defendants Bolden, Kuzma, Shackleton and Desmarais recklessly and/or

   knowingly violated provisions of the federal and Michigan statutes, and MDHHS

   policies, that are unambiguous, intended to protect families and children, and mandatory.

      536.         Defendants Bolden, Kuzma, Shackleton and Desmarais were indifferent to

   those duties and the performance of their subordinates because instead of mitigating the

   risk of harm caused by their subordinates, they worried about the budgetary, contractual,

   union, and political implications that would arise from correcting it.



                                                64
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.591 Page 65 of 78



       537.         Defendants YWCA West Central Michigan and Paulson recklessly and/or

   knowingly violated provisions of federal and Michigan statutes, MDHHS policies, and

   their own internal policies based upon these other mandates, that are unambiguous,

   intended to protect families and children, and mandatory.

       538.         Defendants YWCA West Central Michigan and Paulson were indifferent

   to those duties because instead of mitigating the risk of harm caused by their acts, they

   worried about the budgetary, contractual, and political implications that would arise from

   correcting it.

       539.         Defendants Fountain, Selden-Johnson, and Orr have an ongoing,

   supervisory duty over their agents and/or contractors Defendants YWCA West Central

   Michigan and Paulson. This includes an ongoing duty to assess their performance and

   compliance with unambiguous federal and Michigan statutes, and MDHHS policies, that

   are unambiguous, intended to protect families and children, and mandatory.

       540.         Defendants Fountain, Selden-Johnson, and Orr were indifferent to those

   duties and the performance of their agents because instead of mitigating the risk of harm

   caused by their agents, they worried about the budgetary, contractual, and political

   implications that would arise from correcting it.

       541.         While not every violation of these statutes and regulations constitutes a

   civil rights violation, these statutes and regulations gave Defendants ample notice on the

   likely illegality of their actions.

       542.         At all times, each of the Defendants acted under color of law by virtue of

   being an employee, division, or an agent/contract agency of MDHHS and Kent County –

   MDHHS.



                                                65
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.592 Page 66 of 78



       543.        As a result of Defendants’ conduct, Plaintiff has been harmed and

   deprived of both federal and state-created liberty or property rights without due process

   of law in violation of his constitutional rights.

       544.        Given Defendants’ repeated and uninterrupted misconduct toward Plaintiff

   – which each time resulted in administrative vindication for Plaintiff – qualified

   immunity cannot shield Defendants’ actions as simply mistaken interpretations of law

   and constitutional protections.

       545.        Plaintiff has a justifiable and actual fear of continuing to be targeted by

   Defendants and having his constitutional rights and his relationships with his children

   harmed. With reasonable probability, the prospective, feared, and anticipated

   consequences may be expected to flow from the past harm.

       546.        Plaintiff will incur future expenses for administrative, legal, lost work,

   emotional duress, and medical treatment and, as a result, seek payment of the related

   expenses as an element of the consequential damages.

       547.        The degree of probability that the Plaintiff will continue to be targeted is

   such that there is a reasonable certainty that such expenses will arise at some future date,

   thus entitling Plaintiff to recover from Defendants for apprehended consequences that are

   not presently manifested.

       548.        A rational basis exists between Plaintiff’s exposure to the acts by

   Defendants described herein, and Plaintiff’s currently manifested fear of continuing to be

   targeted in the future.




                                                 66
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.593 Page 67 of 78



                                        LEGAL CLAIMS

       549.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

                                            COUNT 1:

                             Defendants’ actions violated Plaintiff’s
                                Constitutional Right To Parent

       550.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

       551.        Plaintiff had and has a fundamental, Constitutional right to make decisions

   concerning the care, custody, and control of his children. Meyer v Nebraska, 262 US 390,

   399-400; 43 S Ct 625; 67 L Ed 1042 (1923).

       552.        Defendants individually and jointly violated Plaintiff’s Constitutional

   rights to parent.

                                            COUNT 2:

                   Defendants Kuchan, Luster, Williams, Bolden, Shackleton,
                         Kuzma, Desmarais, Novosad, Orr, Fountain,
              Selden-Johnson, YWCA and Paulson’s actions violated the Plaintiff’s
                14th Amendment right to procedural and substantive due process

       553.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

       554.        Defendants Kuchan, Luster, Williams, Bolden, Shackleton, Kuzma,

   Desmarais, Novosad, Orr, Fountain, and Selden-Johnson treated Plaintiff disparately.

       555.        These Defendants turned a blind eye to the acts of the mother, despite all

   of her history, the reports of the children, and the reports of the professionals.

       556.        These Defendants then targeted and falsely substantiated Plaintiff.



                                                 67
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.594 Page 68 of 78



       557.         Such investigations and substantiations were arbitrary and capricious.

       558.         Each substantiation was ultimately expunged, further evidencing there was

   no rational basis for these Defendants’ treatment of Plaintiff.

       559.         These Defendants intentionally applied different and ambiguous parenting

   time rules to Plaintiff.

       560.         These Defendants intentionally refused to provide parenting time reports

   despite their own policy to do so.

       561.         These Defendants then intentionally mischaracterized parenting time

   reports that otherwise reflected positive parenting time sessions.

       562.         Such acts, rules and reports were arbitrary and capricious.

       563.         These Defendants knowingly submitted false or misleading facts, law and

   policies to the trial court and the Kent County prosecutor during the course of

   investigations and court proceedings that directly caused the courts and prosecuting

   authority to take errant action and erroneously make findings of fact and law contrary to

   Plaintiff.

       564.         These Defendants placed Plaintiff on Central Registry – on three separate

   occasions – which caused a stigma and jeopardized his abilities to participate in coaching,

   school, 4H and other activities with his children, and also jeopardized employment

   opportunities.

       565.         These Defendants selectively targeted Plaintiff.

       566.         Defendant Shackleton stated that Plaintiff would not have been targeted if

   he was a mom, rather than a dad.

       567.         Such distinction is based upon gender, a suspect class.



                                                 68
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.595 Page 69 of 78



                                            COUNT 3:

                               Defendants Gordon, McCall,
                        and Cheung’s actions violated the Plaintiff’s
                14th Amendment right to procedural and substantive due process

      568.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

      569.        Defendants Gordon, McCall, and Cheung deprived Plaintiff of his

   substantive due process right to be free from the infliction of unnecessary harm, and

   violated his Constitutional right to parent.

      570.        Defendants Gordon, McCall, and Cheung knew of and disregarded the

   excessive risk caused by MiSACWIS.

      571.        Defendants Gordon, McCall, and Cheung failed to correct the excessive

   risk caused by MiSACWIS despite their knowledge.

      572.        These Defendants were preoccupied with the political and budgetary

   concerns of correcting MiSACWIS, rather than the risk MiSACWIS posed.

      573.        Defendants Gordon, McCall, and Cheung were deliberately indifferent to

   the risk of such injury.

      574.        Their acts, or failures to act, with respect to MiSACWIS substantially and

   seriously injured Plaintiff emotionally, financially, and physically.


                                            COUNT 4:

                  Defendants Luster and Paulson’s actions violated Plaintiff’s
                                    1st Amendment rights.

      575.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.



                                                  69
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.596 Page 70 of 78



      576.        Plaintiff was engaged in protected speech and conduct when

   communicating with his children, and/or Defendant YWCA staff, during supervised

   parenting time.

      577.        Defendants Luster and Paulson took action against Plaintiff, through

   arbitrary, capricious, and secretive parenting time rules that deterred Plaintiff from such

   speech and conduct.

      578.        Defendant Luster and Paulson did not want Plaintiff to engage in such

   speech or conduct because it exposed their own abuses and incompetency.

                                            COUNT 5:

              Defendants Kuchan, Luster, Williams, Bolden, Shackleton, Kuzma,
                   Desmarais, Novosad, Orr, Fountain, and Selden-Johnson
                      actions violated Plaintiff’s 1st Amendment rights.

      579.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

      580.        Plaintiff was engaged in protected speech and conduct when

   communicating with Defendants Kuchan, Luster, Williams, Bolden, Shackleton, Kuzma,

   Desmarais, Novosad, Orr, Fountain, and Selden-Johnson; which included numerous

   communications to them and providing recordings, documents, and photographs.

      581.        Plaintiff was engaged in protected speech and conduct when he involved

   the Ombudsman.

      582.        Plaintiff was engaged in protected speech and conduct when he made each

   of his expunction requests.

      583.        Plaintiff was engaged in protected speech and conduct when he spoke out

   at the district court arraignment hearing.



                                                70
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.597 Page 71 of 78



       584.       Plaintiff was engaged in protected speech and conduct when he sought

   assistance from the Kentwood Police Department.

       585.       These Defendants did not want Plaintiff to engage in such speech or

   conduct because it exposed their own abuses and incompetency.

       586.       These Defendants retaliated against Plaintiff by chastising him, telling him

   not to send information, telling him they would not review the information, telling him

   his information was false, and retaliating against him with their own investigations into

   Plaintiff.

       587.       Their conduct deterred Plaintiff from such speech and conduct.


                                            COUNT 6:

                   Defendants Kuchan, Luster, Williams Bolden, Shackleton,
                         Kuzma, Desmarais, Novosad, Orr, Fountain,
                  Selden-Johnson, YWCA and Paulson’s actions constituted a
                  broad-based conspiracy to violate the Plaintiff’s civil rights

       588.       Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

       589.       Given these Defendants’ broad-ranging accusations and failures against

   Plaintiff it is not possible to justify these Defendants’ actions as simply mistaken

   interpretations of law or as individual acts.

       590.       Instead, these Defendants repeatedly did whatever it took to create a case

   against Plaintiff, in the absence of rational belief or probable cause.

       591.       Such efforts constitute a conspiracy under 42 U.S.C. § 1983.




                                                   71
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.598 Page 72 of 78



                                           COUNT 7:
                                        42 U.S.C. § 1985


      592.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

      593.        Defendants Kuchan, Luster, Williams, Bolden, Shackleton, Kuzma,

   Desmarais, Novosad, Orr, Fountain, Selden-Johnson, YWCA and Paulson entered the

   conspiracy for the purpose of depriving, either directly or indirectly, Plaintiff of the equal

   protection of the laws.

      594.        Each of these Defendants shared a common discriminatory objective.

      595.        Defendant Shackleton stated that conduct against Plaintiff occurred

   because he was the father and not the mother.

      596.        Gender is a protected class under the Equal Protection Clause for purposes

   of 42 U.S.C. § 1985.

                                            COUNT 8:

                                   Defendants Gordon, McCall,
                                  and Cheung Gross Negligence

      597.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

      598.        Defendants Gordon, McCall, and Cheung, and each of them individually,

   breached their duty of reasonable care which a reasonably prudent person should use

   under the circumstances, by failing to correct MiSACWIS.

      599.        Defendants Gordon, McCall, and Cheung were indifferent to those duties

   and the defects in MiSACWIS.




                                                72
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.599 Page 73 of 78



      600.         Defendants Gordon, McCall, and Cheung, as owner and/or operator of

   MiSACWIS, owed Plaintiff a cognizable duty to exercise reasonable care in accurately

   reporting information related to Plaintiff.

      601.        These Defendants demonstrated a substantial lack of concern as to

   whether injury would occur to Plaintiff as a result of Defendants acts, or failures to act,

   regarding MiSACWIS.

      602.        These Defendants, and each of them individually, gross negligently,

   recklessly, willfully, wantonly, and/or intentionally created the immediate and continuing

   harm caused by MiSACWIS.

      603.        Furthermore, these Defendants failed to take reasonable, adequate and

   sufficient steps or action to eliminate, correct, or remedy any errors with MiSACWIS

   after they occurred.

      604.        Defendants Gordon, McCall, and Cheung’s breaches of their duties were

   direct and proximate causes of Plaintiff’s damages and the imminent, substantial and

   impending harm to Plaintiff.


                                            COUNT 9:

                                   Defendants Williams and
                                  Desmarais Gross Negligence

      605.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

      606.        Defendants Williams and Desmarais, and each of them individually,

   breached their duty of reasonable care which a reasonably prudent person should use




                                                 73
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.600 Page 74 of 78



   under the circumstances, by failing to properly investigate Plaintiff in the Summer of

   2019.

       607.        Defendants Williams and Desmarais were indifferent to those duties and

   the defects in their investigation.

       608.        Defendants Williams and Desmarais owed Plaintiff a cognizable duty to

   exercise reasonable care in accurately investigating information related to Plaintiff.

       609.        These Defendants demonstrated a substantial lack of concern as to

   whether injury would occur to Plaintiff as a result of these Defendants acts, or failures to

   act, regarding their investigation.

       610.        These Defendants, and each of them individually, gross negligently,

   recklessly, willfully, wantonly, and/or intentionally created harm caused to Plaintiff by

   their investigation.

       611.        Furthermore, these Defendants failed to take reasonable, adequate and

   sufficient steps or action to eliminate, correct, or remedy any errors in their investigation

   after they occurred.

       612.        Defendants Williams and Desmarais’s breaches of their duties were direct

   and proximate causes of Plaintiff’s damages and the imminent, substantial and impending

   harm to Plaintiff.

                                           COUNT 10:

                                Defendants Williams and Desmarais
                            Intentional Infliction of Emotional Distress

       613.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.




                                                74
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.601 Page 75 of 78



       614.        Defendants Williams and Desmarais, and each of them individually,

   breached their duty of reasonable care which a reasonably prudent person should use

   under the circumstances, by failing to properly investigate Plaintiff in the Summer of

   2019.

       615.        Defendants Williams and Desmarais were indifferent to those duties and

   the defects in their investigation.

       616.        Defendants Williams and Desmarais owed Plaintiff a cognizable duty to

   exercise reasonable care in accurately investigating information related to Plaintiff.

       617.        These Defendants demonstrated a substantial lack of concern as to

   whether injury would occur to Plaintiff as a result of these Defendants acts, or failures to

   act, regarding their investigation.

       618.        These Defendants, and each of them individually, gross negligently,

   recklessly, willfully, wantonly, and/or intentionally created harm caused to Plaintiff by

   their investigation.

       619.        Furthermore, these Defendants failed to take reasonable, adequate and

   sufficient steps or action to eliminate, correct, or remedy any errors in their investigation

   after they occurred.

       620.        Defendants Williams and Desmarais’s breaches of their duties were direct

   and proximate causes of Plaintiff’s damages and the imminent, substantial and impending

   harm to Plaintiff.

       621.        Defendants Williams and Desmarais’s threat to substantiate Plaintiff and

   remove his children if he refused to take a drug screen was extreme and outrageous

   conduct.



                                                75
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.602 Page 76 of 78



                                              COUNT 11:

                             Defendants Bolden, Shackleton, Kuzma,
                               Desmarais, Novosad, Orr, Fountain,
                             and Selden-Johnson, Failure to Supervise

       622.        Each and every allegation of the Complaint is incorporated as if fully set

   forth for each count and legal claim.

       623.        Defendants Bolden, Shackleton, Kuzma, Desmarais, Novosad, Orr,

   Fountain, and Selden-Johnson failed to properly supervise Defendants Kuchan, Luster

   and Williams.

       624.        Defendants Bolden, Shackleton, Kuzma, Desmarais, Novosad, Orr,

   Fountain, and Selden-Johnson instituted or instructed official Kent County – MDHHS

   policies or customs that were contrary to federal and state law, MDHHS policies, and

   recognized best practice.

       625.        Such policies and customs directly caused harm to Plaintiff.

       626.        The policy and custom of not properly following the forensic protocol

   directly harmed Plaintiff in the investigation and substantiations against him, and

   violation of his constitutional rights .

       627.        The policy and custom of destroying investigative notes and evidence

   directly harmed Plaintiff in the investigation and substantiations against him, and

   violation of his constitutional rights.

       628.        The policy and custom of not properly following the policy for

   substantiating mental injury and threatened harm directly harmed Plaintiff in the

   investigation and substantiations against him, and violation of his constitutional rights .




                                                 76
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.603 Page 77 of 78



       629.        The policy and custom of not properly following the policy for requesting

   an “on inquiry” petition authorization directly harmed Plaintiff in the investigation and

   substantiations against him, and violation of his constitutional rights.

       630.        The policy and custom of not properly following the policy for requesting

   supervised parenting time directly harmed Plaintiff in the investigation and

   substantiations against him, and violation of his constitutional rights.

       631.        The policy and custom of not properly following the policy for requesting

   a drug screen directly harmed Plaintiff in the investigation and substantiations against

   him, and violation of his constitutional rights.

       632.        The policy and custom of not properly following the policy for

   substantiating failure to supervise directly harmed Plaintiff in the investigation and

   substantiations against him, and violation of his constitutional rights.

       633.        The policy and custom of not properly following the policies for hiring,

   investigating, and discipling Defendants Kuchan and Luster directly harmed Plaintiff in

   the investigation and substantiations against him, and violation of his constitutional

   rights.

       634.        The policy and custom of not properly following the policies for collateral

   contacts directly harmed Plaintiff in the investigation and substantiations against him, and

   violation of his constitutional rights.

       635.        These Defendants had more than just a right and duty to control

   Defendants Luster, Kuchan and Williams.




                                                77
Case 1:20-cv-00094-JTN-SJB ECF No. 39-1 filed 07/22/20 PageID.604 Page 78 of 78



       636.        These Defendants provided policies and training, and permitted a county

   office culture, that specifically directed or promoted the foregoing violations of Plaintiff’s

   constitutional rights.

       637.        These Defendants adopted such policies and customs intentionally and

   knowingly.

       638.        These Defendants adopted such policies and customs for the convenience

   and priorities of their own county office, with reckless disregard for the injury it was

   cause to Plaintiff’s constitutional rights.


                                     REQUESTED RELIEF

       The above counts constitute separate violations of 42 U.S.C. § 1983 and 42 U.S.C. §

   1985. They also constitute state law tort claims. For each of these violations, Plaintiff

   Troy William Tingley seeks to recover the following:

           1.      General damages in an amount to be determined by a jury;

           2.      Compensatory damages in an amount to be determined by a jury;

           3.      Punitive damages in an amount to be determined by a jury;

           4.      Reasonable attorney and expert fees pursuant to 42 U.S.C. § 1988;

           5.      Any further relief that may be appropriate.

                                         JURY DEMAND

           Each of Plaintiff’s actions are triable before a jury, and he hereby makes his

   demand for jury trial.

   Dated: July 21, 2020.                          s/ Christopher M. Wirth (P70174)
                                                          CORE LEGAL PLC
                                                          250 Monroe Avenue NW, Suite 400
                                                          Grand Rapids, MI 49503
                                                          (616) 855-2145

                                                 78
